EXHIBIT 10.2
CONFIDENTIAL TREATMENT REQUESTED: Certain portions of this document have been
omitted pursuant to a request for confidential treatment and, where applicable,
have been marked with an asterisk (“[****]”) to denote where omissions have been
made. The confidential material has been filed separately with the Securities
and Exchange Commission.
Execution Version
MANUFACTURING SERVICES AGREEMENT
For Evergreen Solar
By and Among
Evergreen Solar, Inc.
138 Bartlett Street
Marlborough, MA 01752
USA,
Evergreen Solar (Wuhan) Co., Ltd.
No. 3, Road No. 1, Liufang Dongyi Industrial Park
Donghu Gaoxin District
Wuhan, Hubei 430205
China,
Jiawei Solarchina Co., Ltd.
Suite 1816, Star House
3 Salisbury Road, Tsimshatsui, Kowloon
Hong Kong
and
Jiawei Solar (Wuhan) Co., Ltd.
No. 3, Road No. 1, Liufang Dongyi Industrial Park
Donghu Gaoxin District
Wuhan, Hubei 430205
China
July 14, 2009
Evergreen Solar / Jiawei Confidential

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Section       Page No.     1.  
Definitions
    2   2.  
Term
    3   3.  
Forecasts, Material Procurement, Purchase Orders
    3   4.  
JWWH Managed Inventory
    13   5.  
Manufacturing Responsibility
    14   6.  
Pricing/Price Reduction
    15   7.  
Payment
    18   8.  
Transfer & Title
    19   9.  
Packaging and Labeling
    19   10.  
Delivery and Quality Requirements
    19   11.  
Technical Assistance
    20   12.  
Termination
    20   13.  
Engineering Changes
    22   14.  
Representations and Warranties
    24   15.  
ESLR’s Remedies For Products Under Warranty
    24   16.  
Indemnification
    25   17.  
Confidentiality; Publicity
    26   18.  
Regulatory Approval
    27   19.  
Quality Assurance
    28   20.  
End-Of-Life Notifications
    28   21.  
Certificate of Conformance
    29   22.  
General
    29  

Exhibit A: Statement of Work
Exhibit B: Long Lead Time Materials
Exhibit C: Quality System Requirements
Exhibit D: Packaging and Labeling Requirements
Exhibit E: Warranties by JWWH
Exhibit F: Purchased Wafer Specifications
 i

 



--------------------------------------------------------------------------------



 



MANUFACTURING SERVICES AGREEMENT
     THIS MANUFACTURING SERVICES AGREEMENT (this “Agreement”) is made as of the
14th day of July 2009 by and among the following parties:
Jiawei Solarchina Co., Ltd., a Hong Kong company having a business address at
Suite 1816 Star House, 3 Salisbury Road, Tsimshatsui, Kowloon, Hong Kong
(“JWCN”); and
Jiawei Solar (Wuhan) Co., Ltd. a wholly foreign-owned Chinese company having a
business address at No. 3, Road No. 1, Liufang Dongyi Industrial Park, Donghu
Gaoxin District, Wuhan, Hubei 430205, China (“JWWH”); and
Evergreen Solar Inc., a Delaware corporation having a business address at 138
Bartlett Street, Marlborough, MA 01752, USA (“ESLR”); and
Evergreen Solar (Wuhan) Co., Inc., , a wholly foreign owned Chinese company
having a business address at No. 3, Road No. 1, Liufang Dongyi Industrial Park,
Donghu Gaoxin District, Wuhan, Hubei 430205 (“EGWH”).
     JWCN, JWWH, ESLR and EGWH are hereinafter collectively referred to as the
“parties” or each as a “party”). Capitalized terms used but not defined herein
shall have the meanings ascribed to them in the RA (as defined below).
WITNESSETH:
     WHEREAS, prior to the execution of this Agreement, ESLR and JWCN have
entered into that certain Relationship Agreement (the “RA”);
     WHEREAS, ESLR recognizes JWCN as a quality-oriented and reliable supplier
(utilizing authorized and mutually approved subcontractors) of the products
required by ESLR (the “Products”); and
     WHEREAS, ESLR desires to have JWCN, through its subsidiary JWWH,
manufacture the Products to ESLR’s specifications using String Ribbon Wafers to
be manufactured by EGWH in the Wafer Facilities, and to provide certain services
as may be required by ESLR that will be described in purchase orders issued from
time to time to JWWH by ESLR or EGWH, in accordance with the terms of this
Agreement; and
     WHEREAS, JWWH wishes to provide its technical services and its assembly and
manufacturing services to ESLR in the Cell and Panel Facilities in order to
manufacture the Products for ESLR; and
     WHEREAS, JWWH and EGWH, in furtherance of the objectives set forth in this
Agreement, will each separately seek to become a Sino-foreign joint venture by
obtaining investment from a state-owned investment company, which investment
will be needed for each of them to carry out the purposes of this Agreement; and
     WHEREAS, the parties agree that this Agreement defines the responsibilities
of each party and the procedures to be followed in the interactive process
needed to accomplish the common goal of providing cost effective, minimal
defect, high quality and reliable technical Products on a timely basis, achieved
in an environment of increasing competitiveness through

 



--------------------------------------------------------------------------------



 



ongoing cooperation and communication between the parties, establishing firm
procedures for the quality assurance program and processes to be applied,
reducing the production and assembly period, and avoiding duplicate methods;
     NOW, THEREFORE, for valuable consideration (the receipt and sufficiency of
which are hereby acknowledged), JWCN, JWWH, ESLR and EGWH, intending to be
legally bound, hereby agree as follows:

1.   DEFINITIONS       The following terms not otherwise defined herein shall
have the following meanings:

  1.1   Affiliate: any corporation or other entity controlled by, controlling or
under common control with any other corporation or entity. “Control” means the
direct or indirect beneficial ownership of at least fifty percent (50%) of the
voting stock of, or at least a fifty percent (50%) interest in the income of,
such corporation or entity, or the power to elect at least fifty percent (50%)
of the directors or trustees of such corporation, or such other relationship
which in fact constitutes actual control.     1.2   Purchased Wafers: the String
Ribbon Wafers manufactured by EGWH and sold to JWWH which shall be manufactured
by EGWH to the specifications set forth in Section 2.2 of Exhibit A.     1.3  
Product(s): the items of finished goods manufactured by JWWH and shipped to
ESLR, or ESLR’s designee, pursuant to the terms of this Agreement.     1.4  
Delivery: the transfer of Product from JWWH to ESLR or its designated carrier,
or the carrier of its designated Affiliate or agent, at the location as
specified herein.     1.5   Engineering Change: a Product design change or
manufacturing process change affecting the performance, price, reliability,
safety, serviceability, manufacturability or form, fit or function of the
Products.     1.6   Release: ESLR’s authorization for JWWH to manufacture and/or
ship a definite quantity of Products to a specified schedule. Releases will be
made under specified Purchase Orders or for Inventory or Consigned Inventory (as
defined in Section 4).     1.7   Statement of Work: the Product Specification
documentation as mutually agreed to in writing by JWWH and ESLR, which describes
the work to be performed, the pricing for such work, the Specifications and any
supplemental terms that additionally apply to such work. The initial Statement
of Work is attached hereto as Exhibit A and may be amended from time to time by
agreement of the parties to add additional Products. In the absence of an
updated Exhibit A or a separate document entitled “Statement of Work”, JWWH’s
quotation for additional Products not specified in Exhibit A or for existing
Products on terms that differ from those set forth in Exhibit A, against which a
Purchase Order is submitted by ESLR and accepted by JWWH will constitute the
Statement of Work

2



--------------------------------------------------------------------------------



 



  1.8   Specifications: the details in (or referenced in) the Statement of Work,
or those documents referenced in the Statement of Work, that provide the
objective, physical requirements and performance requirements for the applicable
Product to be manufactured by JWWH or its authorized subcontractors approved by
ESLR. JWWH or its authorized subcontractors approved by ESLR will purchase and
assemble all materials according to such Specifications.     1.9   EGWH JV
Agreement: the < increase registered capital and enlarge shares agreement >
between Hubei Technology Investment Co., Ltd and ESLR dated on or about the date
of this Agreement.     1.10   JWWH JV Agreement: the < increase registered
capital and enlarge shares agreement > between Hubei Technology Investment Co.,
Ltd and ESLR dated on or about the date of this Agreement.

2.   TERM

     The term of this Agreement is for a period of ten (10) years commencing
upon the satisfaction or waiver of the conditions set forth in Section 13 of the
RA. Until the term commences, none of the rights or obligations set forth in
this Agreement shall be of any force or effect. This Agreement shall be
automatically extended for successive terms of one (1) year each unless either
party terminates this Agreement by giving the other party written notice of such
termination of no less than [****] (the “Termination Notice Period”) prior to
the expiration of the then current term, including any extensions thereof. The
term, as may be extended, is referred to herein as the “Term”. For example, to
terminate the agreement at the end of the [****] of the Term, a party will need
to give notice before [****]. ESLR may issue Purchase Orders with deliveries to
be scheduled not later than 90 days after the specified termination date.
Neither termination, cancellation nor expiration of this Agreement shall affect
the obligations of the parties under Purchase Orders previously issued hereunder
by ESLR and accepted by JWWH. Upon termination, cancellation or expiration of
this Agreement, the provisions hereof which by their express terms survive and
shall remain in full force for the period stated, and Section 15, ESLR’s
Remedies for Products under Warranty, shall remain in effect for the duration of
the warranty period for each Product set forth in Exhibit E, and Section 16,
Indemnification, which in the case of Sections 16.1(a) and 16.2(a) shall remain
in effect [****] from the date that the event giving rise to a claim for
indemnification occurred, and in the case of Sections 16.1(b) and 16.2(b) shall
remain in effect in perpetuity.

3.   FORECASTS, MATERIAL PROCUREMENT, PURCHASE ORDERS

  3.1   Product Ordering Generally. ESLR and JWWH agree and acknowledge that
this Agreement is being entered into in connection with the RA with the purpose
of detailing the manner, method and particular arrangements by which String
Ribbon Wafers manufactured by EGWH shall be transferred to JWWH and processed
into Products by JWWH. Accordingly, ESLR agrees to place Purchase Orders and
order Releases under this Agreement from JWWH and JWWH agrees to accept and
process Purchase Orders and Releases from ESLR for Products to be made with all
of the String Ribbon Wafers produced by EGWH as set forth below in further
detail. For the purposes of this Agreement, ESLR may from time to time designate
any of its Affiliates as purchasers of Product hereunder by providing notice to
JWWH, provided that ESLR shall, in all cases, remain directly and primarily
liable for its obligations to purchase the Products as

3



--------------------------------------------------------------------------------



 



      set forth herein, although payment for the Products may in any case be
made by any party in satisfaction of ESLR’s payment obligations.     3.2  
Forecasts and Commitments.

  a.   EGWH intends to produce and sell to JWWH sufficient Purchased Wafers for
JWWH to produce, and JWWH intends to produce and ESLR intends to purchase,
[****] of Product in each calendar quarter thereafter. The levels set forth
above are referred to in this Agreement as the “Scheduled Product Production
Levels.”     b.   On the 1st Chinese business day of each month, ESLR or its
designee shall provide JWWH with a six (6) month rolling forecast allocating
volume on a monthly basis (each such forecast, the “Forecast”). The Forecast
quantities shall be at least generally consistent with, but shall not exceed,
the Scheduled Product Production Levels, subject to reasonable adjustment for
holiday periods, (a) increasing on a straight line basis from the beginning of
each quarter to the end of each quarter in calendar 2010, and (b) allocated
evenly over each quarterly period after the fourth quarter of calendar 2010.
JWWH will use the Forecast for material requirements and production planning
purposes. ESLR may provide a lower Forecast than the Scheduled Product
Production Levels or reduce its Forecast to the extent that it is reasonably
apparent that JWWH will not be able to meet the Scheduled Product Production
Levels during the period covered by an applicable Forecast or if JWWH provides
notice that it will not be able to meet the Scheduled Product Production Levels
during the period covered by an applicable Forecast.     c.   Commencing with
calendar year 2011, the quantity of Products to be sold to ESLR is expected to
be 100 MW in each calendar year. If less than [****] of Product in 2011 or any
calendar year thereafter are purchased or sold, either of the following may
apply:

  1.   If Purchase Orders placed and satisfied by ESLR are less than [****] in a
calendar year (other than in the event that JWWH fails to produce sufficient
quantities of Product in compliance with the applicable quality requirements set
forth in Section 5.4 to fulfill such Purchase Orders and subject to compliance
with the terms of such Purchase Orders which may allow for payment after the end
of the calendar year for certain orders), then JWCN or JWWH may request and ESLR
and EGWH shall be obligated to pay, [****], JWCN for [****] due to ESLR’s
failure to order and/or purchase Product. [****]. If JWCN exercises its rights
pursuant to this Section 3.2(c)(1), the shortfall in Purchase Orders and
completed sales during such calendar year shall not give rise to any rights for
JWCN and JWWH pursuant to Section 3.3 below unless the failure to meet the
required purchasing levels set in Section 3.3(a)(1) is based on shortfalls in
the two consecutive calendar quarter period ending with the first calendar
quarter of a particular year, in which case JWCN and JWWH may exercise both (a)
their rights under this Section 3.2(c)(1) as to the last quarter of the prior
year and (b) their rights under Section 3.3.     2.   If JWWH fails to produce
and sell to ESLR [****] of Product which complies with the applicable quality
requirements set forth in

4



--------------------------------------------------------------------------------



 



      Section 5.4 (other than in the event that ESLR (i) fails to Place Purchase
Orders for and complete the purchase of, when made available for delivery, such
Product or (ii) fails to deliver sufficient Purchased Wafers to JWWH in such
calendar year to fulfill such Purchase Orders with JWWH producing with at least
the Wafer Yield levels specified in Section 2.2 of Exhibit A, then ESLR or EGWH
may request and JWWH and JWCN shall be obligated to pay, [****], ESLR for [****]
due to JWWH’s failure to produce and deliver Product. [****]. If ESLR exercises
its rights pursuant to this Section 3.2(c)(2), the shortfall in production
during such calendar year shall not give rise to any rights for ESLR and EGWH
pursuant Section 3.4 below unless the failure to meet the required production
levels set in Section 3.4(a)(1) is based on shortfalls in the two consecutive
calendar quarter period ending with the first calendar quarter of a particular
year, in which case ESLR and EGWH may exercise both (a) their rights under this
Section 3.2(c)(2) as to the last quarter of the prior year and (b) their rights
under Section 3.4.

  d.   Together with each Forecast, ESLR shall place one or more Purchase
Orders. The Purchase Order(s) placed in connection with the initial Forecast
shall be for the full volume of Products to be purchased for first three full
calendar months, as set forth in the Forecast and JWWH shall accept such
Purchase Orders. Thereafter, upon the issuance of each new monthly Forecast,
ESLR shall place a Purchase Order(s) covering an additional calendar month of
such Forecast (the first two (2) months in each case having been covered by the
prior Purchase Order(s)) and JWWH shall accept such Purchase Orders.

5



--------------------------------------------------------------------------------



 



  3.3   JWCN and JWWH Put/Call Options.

  a.   If any of the following should occur:

  1.   Commencing with calendar year 2011, ESLR, directly or through its
designee, fails to accept for shipment or delivery and pay the applicable
purchase price therefor in accordance with the terms of this Agreement at least
[****] of Products (or, if lesser, the amount of Product as reduced by mutual
agreement of the parties) (the “Minimum Quantity”), for [****] or (b) a total of
Products equal to the Minimum Quantity for [****], provided that at least the
Minimum Quantity of Products conforming to the applicable Specifications (and
subject to the volume restrictions regarding “A,” “B” and “C” quality Product
specified in Section 5.4) is available for purchase from JWWH during the
applicable quarters;     2.   EGWH fails to achieve the ability to produce
wafers at the Wafer Facility to enable JWWH to produce at least [****] of
Products annually, based on agreed upon yield standards, by [****];     3.  
EGWH fails to produce and deliver to JWWH sufficient wafers to enable JWWH to
produce at least [****] of Products, taking into account agreed upon yield
standards, [****]; provided that the obligation to produce and deliver
sufficient wafers in any given quarter shall not apply if JWWH does not have the
capacity to produce at least [****] of Products at the Cell and Panel Facility
during the applicable quarter;

      each of the foregoing clauses 3.3(a)(1) through 3.3(a)(3) collectively
being the “Jiawei Option Triggers,” then JWWH or JWCN shall have the right, at
their sole option, to elect one of the following (each a “Jiawei Option”):

  x.   To require ESLR to purchase JWCN’s interest in JWWH by, subject to
adjustment as set forth in Section 3.5, (i) paying to JWCN [****]; or     y.  
To require ESLR to sell its interest in EGWH to JWCN or JWWH in exchange for,
subject to adjustment as set forth in Section 3.5, [****]. In connection with
such sale, JWCN will also receive a [****], non-exclusive, [****], worldwide
license to intellectual property rights held by ESLR necessary to (x) operate
the manufacturing equipment used in the Wafer Facility to manufacture the String
Ribbon Wafers (including any additional such equipment or replacements for it
necessary to achieve and maintain (but not exceed) wafer production output
necessary for JWCN and JWWH to produce up to 500 MW of Product per year),
together with the right to create improvements and variations thereon, subject
to a [****] license back to ESLR to such improvements and variations thereon,
(y) to manufacture the Products, and (z) to sell and distribute the Products
incorporating the String Ribbon Wafers worldwide; provided that the license(s)

6



--------------------------------------------------------------------------------



 



      shall be subject to a maximum output and sales volume of 500 MW of Product
per year.

  b.   JWCN and JWWH shall have a period of sixty (60) days following the date
on which JWCN or JWWH knows (or should have known) that any of the Jiawei Option
Triggers has occurred to elect one of the Jiawei Options by providing written
notice of its decision to do so in accordance with this Agreement. In the event
that JWCN or JWWH fails to exercise one of the Jiawei Options in a timely
manner, JWCN’s and JWWH’s right to elect a JWCN Option shall be deemed waived,
but only as to the quarterly period(s) in question, and not as to any future
period(s). Upon the effectiveness of the required purchase pursuant to the
exercise of a Jiawei Option, the RA and this Agreement shall terminate and cease
to be of any further force and effect, except for any rights that by their terms
and obligations should survive such termination, including without limitation
any payment obligations for Products or Purchased Wafers properly delivered,
confidentiality terms and indemnification obligations.

  3.4   ESLR and EGWH Put/Call Options.

  a.   If any of the following should occur:

  1.   Commencing with calendar year 2011, if JWWH fails to deliver or ship in
accordance with the terms of this Agreement the Minimum Quantity of Products
that meet the Specifications (subject to the volume restrictions regarding “A,”
“B” and “C” quality Product specified in Section 5.4) (a) for both of any two
consecutive calendar quarters (i.e., any of January through March, April through
June, July through September or October through December) or (b) a total of
Products equal to the Minimum Quantity for any two consecutive calendar quarters
(by way of example, if the Minimum Quantity is [****] per quarter, then JWWH
must have delivered a total of at least [****], provided that ESLR complies with
its obligations to place Purchase Orders for the Minimum Quantity pursuant to
Section 3.2(d) for the applicable quarters;     2.   JWWH fails to achieve the
ability to produce Products at the Cell and Panel Facility to supply ESLR with
at least [****] of Products annually, based on agreed upon Wafer Yield and
product quality yield standards, by [****]; or     3.   JWWH fails to maintain
the ability to produce at least [****] of Products per quarter at the Cell and
Panel Facility, taking into account agreed upon Wafer Yield and product quality
yield standards, [****]; provided that the obligation to maintain the capacity
for [****] of Products in any given quarter shall not apply if EGWH does not
produce at least [****] of production at the Wafer Facility during the
applicable quarter;

      each of the foregoing clauses 3.4(a)(1) through 3.4(a)(3) collectively
being the “ESLR Option Triggers,” then ESLR or EGWH shall have the right, at
their sole option, to elect one of the following (each an “ESLR Option”):

7



--------------------------------------------------------------------------------



 



  x.   To require JWCN to purchase ESLR’s interest in EGWH by, subject to
adjustment as set forth in Section 3.5, [****]; or     y.   To require JWCN to
sell its interest in JWWH to ESLR or EGWH in exchange for, subject to adjustment
as set forth in Section 3.5, (i) payment to JWCN of [****]. In connection with
such sale, ESLR and EGWH will also receive a [****], non-exclusive, [****],
worldwide license to intellectual property rights held by JWCN necessary to
(x) operate the manufacturing equipment used in the C & P Facilities to
manufacture the Products (including any additional such equipment or
replacements for it necessary to achieve and maintain (but not exceed)
production output necessary for ESLR or EGWH to produce up to 500 MW of Product
per year), together with the right to create improvements and variations
thereon, subject to a [****] license back to JWCN to such improvements and
variations thereon, (y) to manufacture the Products, and (z) to sell and
distribute the Products incorporating the String Ribbon Wafers worldwide;
provided that the license(s) shall be subject to a maximum output and sales
volume of 500 MW of Product per year.

  b.   ESLR and EGWH shall have a period of sixty (60) days following the date
on which ESLR or EGWH knows (or should have known) any of the ESLR Option
Triggers occurs to elect one of the two options above. In the event ESLR or EGWH
fails to exercise the ESLR Options in a timely manner, ESLR’s and EGWH’s right
to exercise an ESLR Option shall be deemed waived, but only as to the quarterly
period(s) in question, and not as to any future period(s). Upon the
effectiveness of the required purchase pursuant to the exercise of an ESLR
Option, the RA and this Agreement shall terminate and cease to be of any further
force and effect, except for any rights that by their terms and obligations
should survive such termination.

  3.5   Operation of JWWH and EGWH; Adjustment to Put/Call Payment Terms Under
Certain Circumstances.

  a.   JWCN and JWWH agree to operate JWWH solely in furtherance of the
objectives and activities contemplated by this Agreement for EGWH and the RA
(the “JWWH Business”) so as not to interfere with JWCN Put Right or the ESLR
Call Right (each as defined below). To the extent that JWWH now has or acquires
assets or liabilities that are not reasonably related to the JWWH Business,
(i) such assets and liabilities shall be transferred from JWWH to JWCN or a
third party (on terms and conditions to be determined by JWCN but without
creating any liability for JWWH), and JWCN shall indemnify and hold harmless
ESLR and EGWH from any liabilities in the event that ESLR or EGWH purchases JWWH
pursuant to Section 3.3 (the “ESLR Call Option”) or is required to purchase JWWH
pursuant to Section 3.4 (the “JWCN Put Option”), (ii) the purchase price of JWWH
in the case of the JWCN Put Option or in the case of the ESLR Call Option, shall
be appropriately adjusted, or (iii) some combination of the foregoing
adjustments in clauses (i) and (ii) shall be made as reasonably required by ESLR
and EGWH such that the exercise of the

8



--------------------------------------------------------------------------------



 



      ESLR Call Right or JWCN Put Right does not result in ESLR and EGWH
acquiring, paying for or accepting liability for any assets or liabilities not
reasonably related to the JWWH Business. JWCN represents that it now holds all
of the outstanding shares and other ownership interests (including any
derivative rights (i.e., any option, warrant, etc.) to any such ownership
interests). Neither JWWH nor JWCN shall sell any of shares or ownership
interest, or any derivative right (i.e., any option, warrant, etc.) to acquire
any such ownership, of JWWH except for the sale of interests to Hubei Technology
Investment Co., Ltd. pursuant to the JWWH JV Agreement, unless otherwise agreed
in writing by ESLR.     b.   ESLR and EGWH agree to operate EGWH solely in
furtherance of the objectives and activities contemplated for EGWH by this
Agreement and the RA (the “EGWH Business”) so as not to interfere with ESLR Put
Right or the JWCN Call Right (each as defined below). To the extent that EGWH
now has or acquires assets or liabilities that are not reasonably related to the
EGWH Business, (i) such assets and liabilities shall be transferred (on terms
and conditions to be determined by ESLR but without creating any liability for
EGWH) from EGWH to ESLR or a third party and ESLR shall indemnify and hold
harmless JWCN and JWWH from any liabilities in the event that JWCN or JWWH
purchases EGWH pursuant to Section 3.4 (the “JWCN Call Option”) or is required
to purchase EGWH pursuant to Section 3.3 (the “ESLR Put Option”), (ii) the
purchase price of EGWH in the case of the ESLR Put Option or in the case of the
JWCN Call Option, shall be appropriately adjusted, or (iii) some combination of
the foregoing adjustments in clauses (i) and (ii) shall be made as reasonably
required by JWCN and JWWH such that the exercise of the JWCN Call Right or ESLR
Put Right does not result in JWCN and JWWH acquiring, paying for or accepting
liability for any assets or liabilities not reasonably related to the EGWH
Business. ESLR represents that it now holds all of the outstanding shares and
other ownership interests (including any derivative rights (i.e., any option,
warrant etc.) to any such ownership interests). Neither JWWH nor JWCN shall sell
any of shares or ownership interest, or any derivative right (i.e., any option,
warrant etc.) to acquire any such ownership, of JWWH except for the sale of
interests to Hubei Technology Investment Co., Ltd. pursuant to the JWWH JV
Agreement, unless otherwise agreed in writing by JWCN.

9



--------------------------------------------------------------------------------



 



  c.   The parties shall review the alternative of giving effect to the JWCN Put
Right, JWCN Call Right, ESLR Put Right or ESLR Call Right, as the case may be,
by way of an asset acquisition rather than an acquisition of EGWH or JWWH, as
applicable, taking into account any requirements to purchase the interest of
Hubei Technology Investment Co., Ltd. in either entity in connection with such
asset acquisition and other relevant considerations. If such alternative
accomplishes the objectives of the parties embodied in a manner that is
advantageous to either of ESLR or JWCN without an added burden to the other
party, the party exercising its call right or subject to a put right may elect
to give effect to such rights by way of an asset purchase of the assets and
liabilities of the EGWH Business or JWWH Business, as the case may be.     d.  
In connection with the exercise of the put/call options of the parties in
Sections 3.3 and 3.4, appropriate agreements will be entered into to permit
intercompany arrangements to continue for a transitional period (other than for
Silicon Carbon Monofilament or String Ribbon Wafers, if applicable, which shall
continue as long as alternative supplies of these materials are not available)
following the exercise of a put or a call, such that if EGWH or JWWH, as the
case may be, operated its business with the benefit of services or resources of
an affiliated entity (such as the use of facilities or personnel belonging to or
employed by an affiliate or the supply of Silicon Carbon Monofilament by ESLR,
or String Ribbon Wafers by ESLR in the event that ESLR is unable to export
Silicon Carbon Monofilament to EGWH for any reason) pursuant to an informal or
unwritten arrangement or an agreement that might be unilaterally terminated by
the party exercising a put right or subject to a call right. Any such
continuation of intercompany arrangements will include the payment of reasonable
cost for facilities, services or materials provided from one entity to another
and reasonable terms related to reasonable transition of the applicable
operations and eventual termination of such arrangements.

  3.6   Material Procurement

  a.   Normal Lead Time Materials. JWWH is not required to speculate on
materials and is authorized and will procure all materials to the lead-times and
in quantities required to meet the quantities of Products for the first ninety
(90) days of each Forecast provided by ESLR. JWWH shall procure, using standard
purchasing practices, the components, subassemblies, materials and supplies
necessary for the manufacture of Products with established lead times less than
ninety (90) days (“Normal Lead Time Materials”).     b.   Long Lead Time
Materials. ESLR acknowledges that JWWH may be required to purchase Long Lead
Time Materials (as defined below and listed on Exhibit B) in order to achieve
scheduling flexibility needed from time to time to meet ESLR’s Forecasts. For
the purposes of this Agreement, “Long Lead Time Materials” shall mean
components, subassemblies, materials and supplies with lead times greater than
ninety (90) days at the time an order is placed. During the Term, if any lead
times for components, subassemblies, materials or supplies not listed on Exhibit
B

10



--------------------------------------------------------------------------------



 



      exceed ninety (90) days due to changes in market conditions, JWWH shall
notify ESLR in writing and will quantify lead time requirements and how much
additional cancellation liability ESLR will incur above and beyond the
cancellation liability if the Long Lead Time Material could have been obtained
with a lead time of less than ninety (90) days.     c.   ESLR Liability for
Materials. ESLR shall be liable for all Normal Lead Time Materials purchased by
JWWH in accordance with ESLR’s Forecast. ESLR will also be liable for all Long
Lead Time Materials listed in Exhibit B where JWWH purchased materials to
extended lead-times as stipulated or in quantities listed plus cycle times.
ESLR’s liability for Normal Lead Time Materials and Long Lead Time Materials is
subject to JWWH’s obligation to use commercially reasonable efforts to use the
materials for other Products, sell the materials or return the materials to
JWWH’s supplier.     d.   Allocation of Shortage Materials and Factory Capacity.
JWWH agrees to fulfill all Purchase Orders properly placed by ESLR according to
the terms of this Agreement. In the event JWWH’s suppliers place certain
components on allocation or JWWH does not have the capacity to produce the
volume of Product specified in the Forecast, JWWH agrees to notify ESLR
immediately and work diligently to assure proper allocations or capacity for
JWWH production are achieved.     e.   Purchased Wafers.

  1.   In conjunction with the Forecast, JWWH shall submit to EGWH its
reasonable requirements for Purchased Wafers to be used for the production of
Product according to the Forecast along with requested delivery dates for such
materials. The requirements shall be based on the volume of Product under the
Forecast, the material requirements with respect to the bill of materials for
the Products and expected yields from manufacturing.     2.   EGWH shall confirm
within five (5) days the acceptance of the JWWH’s requirements for Purchased
Wafers with respect to availability and delivery of the requested volume of
Purchased Wafers. If EGWH fails to confirm the full requirements, JWWH is
entitled to delay the delivery of a portion of the applicable Purchase Orders as
necessary based on the shortfall and shall not be deemed as in breach of this
agreement for such delay. JWWH may request a rescheduling of quantity or
delivery under previously accepted Purchase Orders if EGWH fails to deliver the
Purchased Wafers as required.     3.   ESLR will ship or EGWH will deliver the
Purchased Wafers as required by JWWH intended to be used exclusively for Product
ordered by ESLR; provided that ESLR and EGWH acknowledge that JWWH may
inadvertently produce certain volume of “C” quality Product which is not
purchased by ESLR or its designee and JWWH shall have the rights to sell such
“C” quality Products that may be inadvertently produced as set forth in
Section 6.4(d).

11



--------------------------------------------------------------------------------



 



  4.   JWWH shall pay for the Purchased Wafers as set forth in Section 2.2 of
Exhibit A and as otherwise set forth in this Agreement.     5.   In the event
that (a) ESLR fails to obtain an export license for Silicon Carbon Monofilament,
(b) ESLR’s export license for Silicon Carbon Monofilament lapses or is revoked,
or (c) ESLR is otherwise unable to produce sufficient quantities of wafers in
the Wafer Facility to meet its obligation to deliver Purchased Wafers under this
Agreement, ESLR shall ship wafers to JWWH in sufficient quantities to meet the
obligations of EGWH hereunder from its USA plant or other locations as
“consigned” wafers, to be used exclusively for Product ordered by ESLR.

  3.7   Purchase Orders; Releases.

  a.   In General. ESLR shall issue quarterly Purchase Orders in conjunction
with the Forecast issued the month prior to each calendar quarter. Purchase
Orders shall be for quantities of Product consistent with applicable Forecast
and shall contain the following information:

  1.   Quantity and type of Product to be shipped.     2.   The estimated
expected delivery schedule.

  b.   Applicable Terms. All Purchase Orders issued by ESLR hereunder shall be
governed exclusively by the terms and conditions of this Agreement. Standard
ESLR terms and conditions included with any Purchase Order are not applicable.
Purchase Orders may be delivered to JWWH by any reasonable means, including but
not limited to postal delivery, courier delivery, facsimile transmission, and
electronic mail.     c.   Purchase Order Acknowledgments. JWWH shall, within
three (3) business days of receipt, acknowledge and honor any Purchase Order for
Products issued by ESLR during the Term which (a) requests delivery dates no
earlier than the agreed upon lead time periods, and (b) is not in excess of the
Forecast for the period in question, unless JWWH agrees in writing to provide
such excess Products; (c) ESLR is not in material breach of this Agreement; and
(d) otherwise in accordance with the terms and conditions of this Agreement.
Notwithstanding, JWWH’s failure to acknowledge a Purchase Order, and subject to
the conditions in the preceding sentence, all Purchase Orders issued in
conformity with this Agreement shall be binding, unless otherwise agreed by
ESLR. JWWH shall also use commercially reasonable best efforts to honor Purchase
Orders for Products issued by ESLR, the provisions of which do not fully comply
with the lead time requirements set forth in this Agreement.     d.   Releases.
On Monday of each week, ESLR shall provide a weekly Release to JWWH under the
previously established Purchase Orders, which shall specify the subsequent next
week’s build and ship plan with quantity by Product and ship-to location. The
delivery date shall be no later than the Friday of the week after (i.e., 11
China business day from the Release date). JWWH shall, within (3) three China
business days of receipt, acknowledge and

12



--------------------------------------------------------------------------------



 



      accept any Release that is consistent with the Forecast and Purchase
Orders.     e.   Changes to Purchase Orders; Cancellations.

  1.   All alterations in quantities, delivery dates or Statement of Work shall
be communicated and confirmed in writing by ESLR via a revised Purchase Order or
a Purchase Order amendment.     2.   ESLR and JWWH shall cooperate in good faith
to reschedule or otherwise alter previously placed Purchase Orders as may be
reasonably requested by the other party. If upon review of such requirements for
proposed alterations, cancellations or rescheduling by the ESLR or JWWH, the
other party deems that it could not accept such changes without incurring
increased costs, the affected party shall communicate such increased costs in
writing to the other party. If the other party accepts such increased costs, it
shall provide a confirmation in writing of its approval and commitment to make
payment therefor together with an appropriately revised or supplemented Purchase
Order. Alteration and rescheduling costs shall be calculated based on (a) where
possible, re-allocating all common material for use by other JWWH customers,
(b) returning excess material to third party suppliers, or (c) selling excess
non-proprietary material to third parties.

4.   JWWH MANAGED INVENTORY

  4.1   JWWH shall store, without charge to ESLR, Products equal to [****]% of
the [****] of the then current Forecast. JWWH may charge ESLR a storage fee on
any Products in inventory in excess of [****]% of the [****] of the current
Forecast as “Excess Inventory”. The storage fee shall be RMB [****] per square
meter per month (pro rated for a partial month) of warehouse space used to hold
the Excess Inventory.     4.2   JWWH may issue to ESLR an invoice for any
Products produced by JWWH but held in Inventory [****] or more beyond the date
specified in the Purchase Order as the expected shipment date for such Products
(the “Invoiced Inventory”). Payment for Invoiced Inventory shall be due [****]
from the expected shipment date set forth in the Purchase Order, regardless of
when the invoice is issued, unless due sooner under Section 4.5.     4.3   ESLR
may issue a Release for shipment of Inventory, up to the amount of Product in
Inventory, to a destination specified by the Release. Required Product in excess
of then existing Inventory shall be requested by way of Purchase Order. This
provision shall not prevent JWWH from fulfilling a Purchase Order in whole or in
part from existing Inventory.     4.4   JWWH shall provide ESLR a weekly and
reasonably complete report of the status of the Inventory. JWWH shall permit
ESLR to complete a physical inventory of the Inventory at any time during
regular business hours.

13



--------------------------------------------------------------------------------



 



  4.5   within five (5) days before the end of a quarter JWWH shall issue an
invoice to ESLR for all inventory not allocated to prior Releases from
inventory, excluding Invoiced Inventory. This Product, together with the
Invoiced Inventory, will then become consigned inventory (“Consigned
Inventory”). Liability for loss or damage to, and responsibility for insurance
of, Consigned Inventory will remain with JWWH. ESLR shall be allowed to perform
an onsite physical inventory of Consigned Inventory at reasonable times and
frequencies.     4.6   ESLR may issue to the JWWH a Release to be used against
shipment of Consigned Inventory at any time.

5.   MANUFACTURING RESPONSIBILITY

  5.1   Manufacturing Specifications. JWWH agrees to use reasonable commercial
efforts to (1) procure components, materials, equipment and other supplies, and
(2) to manufacture, assemble, test and deliver Products pursuant to detailed
Specifications (as defined below), workmanship standards and quality
requirements as set forth or referenced in the Statement of the Work. For each
Product or revision thereof, written specifications shall include, but are not
limited to, bills of materials, schematics, assembly drawings, process
documentation, test specifications, current revision number, and approved vendor
list (hereinafter, collectively referred to as the “Specifications”) as attached
hereto. The Specifications may be amended by ESLR from time to time during the
Term, including changes with respect to Product covered in any Purchase Order
accepted by JWWH. All Specifications shall be in the English language, unless
otherwise agreed to by both parties, and shall comply with all necessary and
applicable rules and regulations with respect to the manufacture, package, and
assembly for the Products. JWWH has Specifications and found them to be
unambiguous and conclusive. JWWH has also examined sample product manufactured
by ESLR and confirmed its conformity to the Specifications.     5.2   Changes in
Rules and Regulations. If either party becomes aware of any changes to any rules
and regulations affecting the Products, or discovers that the Instructions are
incorrect, ambiguous, incomplete or not in conformity with the characteristics
of the qualification sample, then it will immediately advise the other in
writing so that any necessary adjustments to the Instructions can be made. JWWH
shall immediately notify ESLR of any Product failure returned to JWWH from the
field.     5.3   Pre-Production Review. Prior to the start of the production of
the Products, ESLR and JWWH shall conduct a joint “Manufacturing Readiness
Review”, at the request of ESLR, to ensure that the Products can be manufactured
by the JWWH in accordance with ESLR’s latest instructions with [****] defects.  
  5.4   Quality Requirements. Both JWWH and ESLR shall make [****] efforts to
meet the following quality requirements per the specifications for “A”, “B” and
“C” quality in the Statement of Work.

              Period   “A” Quality   “B” Quality   “C” Quality
Through 2010
  [****]   [****]   [****]
2011 and beyond
  [****]   [****]   [****]

14



--------------------------------------------------------------------------------



 



  5.5   Software. Title to software programs, if any, provided by ESLR to JWWH
to be used in the manufacture of Products (“Programs”) will remain with ESLR.
ESLR warrants and represents that it is the owner of the Programs and/or has the
right to supply the Programs and hereby grants to JWWH a license with
authorization to use and reproduce the Programs solely for the purposes
contemplated by this Agreement.     5.6   Trademarks. Notwithstanding anything
to the contrary contained herein, JWWH shall not have the right to use the
trademarks or trade names of ESLR and EGWH, either directly or indirectly, in
connection with any product, service, promotion or publication without first
obtaining the prior written consent of ESLR provided that ESLR may identify
JWWH, a subsidiary of JWCN, as the manufacturer and/or supplier of the Products
made with ESLR’s proprietary wafers and ESLR technology, and JWWH may identify
ESLR as a customer who has contracted with JWWH for the manufacture of the
Products with EGWH’s String Ribbon Wafers and other ESLR technology, if
applicable, without the need for consent of the other party.

6.   PRICING/PRICE REDUCTION

  6.1   Pricing. The price for Products and Purchased Wafers as well as other
costs to be paid by ESLR and JWWH are set forth in this Agreement and in the
Statement of Work.     6.2   Taxes; Fees. All taxes and levies that are by
applicable statutes, rules and regulations required to be paid by JWWH shall be
paid by JWWH, and all taxes or levies that are by applicable statutes, rules and
regulations required to be paid by ESLR shall be paid by ESLR.     6.3  
Performance Measures and Reviews. Both parties agree to track and measure the
overall performance of the combined EGWH and JWWH supply chains, and no less
than [****] discuss mutual performance and corrective or remedial actions in
business review sessions that include appropriate management level personnel.
Key performance indicators and targets shall be agreed upon by the parties, and
shall include, among other criteria, measures of yield loss, quality, production
flexibility, cost and Product efficiency.     6.4   Pricing.

  a.   The price to be paid by ESLR to JWWH will be set annually and will be
estimated no later than [****] and agreed to no later than [****] of the
applicable year. Until the new price is agreed to, the estimated price will be
used beginning on January 1 of the applicable year with a “true up” adjustment
made at the time that the actual price is agreed to.     b.   ESLR agrees to pay
a [****] % margin above JWWH’s cost to convert the Purchased Wafers to a cell
and panel, as calculated using United States Generally Accepted Accounting
Principles, based on JWWH’s audited financial statements and internal records.
Such [****]% margin will be

15



--------------------------------------------------------------------------------



 



      determined based on JWWH’s costs net of the actual cost to JWWH of the
Purchased Wafers and net of any penalties assessed by ESLR under this Agreement
for wafer yields or otherwise such that those costs are passed through and do
not result in the payment of any margin to JWWH and exclusive of any [****].    
c.   Pricing for Products is expressed in Chinese RMB on per watt peak power
(“Wp”) basis. For 2010, the price to be paid by ESLR to JWWH:

  •   RMB [****] per Wp for the first 5 MW for “A” quality product     •   RMB
[****] per Wp for the next 15 MW for “A” quality product     •   RMB [****] per
WP for over 20 MW for “A” quality product

  d.   The price for “B” quality product will be [****] % of the price for “A”
quality product. The price for “C” quality product will be [****]% of the price
for “B” quality product. ESLR may refuse any “C” quality Products produced in
excess of the amounts permitted under Section 5.4, provided that [****]. If ESLR
accepts such excess “C” quality Products, JWWH may assist ESLR in selling the
“C” Quality Products. To the extent that the average price for such “C” quality
Product sold by ESLR in any calendar quarter is higher than the price paid by
ESLR to JWWH for the “C” quality Product multiplied by a factor of [****], the
additional amount will be shared equally between ESLR and JWWH.     e.   Pricing
outlined above for 2010 is based on an exchange rate of 6.83 RMB to 1.0 USD
throughout 2010. If prior to the end of 2010 the RMB/USD exchange rate has
increased or decreased by more than [****]% from 6.83 RMB to 1.0 USD, JWWH and
ESLR agree to adjust the RMB price for Products consistent with the change in
the exchange rate. Pricing for 2011 and beyond will be negotiated in good faith
by both Parties as described in Section 6.4, and shall be subject to the same
[****]% exchange rate adjustment set forth in the preceding sentence for changes
in the exchange rate of more than [****]% occurring during the applicable year.
    f.   Any wafers delivered by EGWH that are incorporated into “C” quality
Products in excess of the amounts permitted under Section 6.3 shall be included
in losses when determining the yield achieved by JWWH.     g.   Cost will be
determined as outlined in Section 6.5.

  6.5   Cost Reviews.

  a.   Costs will be reviewed in detail approximately [****] following the end
of each calendar quarter to identify on a timely basis the potential for any
possible annual price recalculations as required by the Agreement. Any change to
prices on an interim basis can be made by mutual agreement in writing by both
parties. During the [****] of the Term, JWWH may require that such reviews occur
more frequently, but in no event more often than [****].

16



--------------------------------------------------------------------------------



 



  b.   The following information will be required prior to pricing/cost review:

  1.   manufacturing yields;     2.   efficiency information;     3.   staffing
levels;     4.   inventory (finished goods, work in process, raw) by part number
and current standard cost and last purchased price;     5.   consumption plan by
current revision;     6.   open order status for raw material;     7.   costed
bill of materials at new standard cost and last purchased price;     8.   a
master list by assembly number that is affected by price change; and     9.  
other cost and performance available and as reasonably requested by ESLR. ESLR

  6.6   Sharing of Cost Savings         To motivate both ESLR and JWWH to work
together constantly to minimize cell and panel conversion costs, [****] share in
cost savings that are achieved during the year and supported by the cost review
as outlined in Section 6.5.         For illustrative purposes, assuming that the
price for 2011 is initially set at RMB [****] Wp and actual JWWH cell and
conversion costs on a per Wp basis (“Actual JWWH Costs”) are RMB [****], then
the price to be paid to JWWH would be RMB [****] calculated as follows:

         
Initial Agreed on Price/Wp
  RMB [****]   A
Seller’s actual cell and panel conversion cost
  RMB [****]   B
Seller’s [****]% [****] Margin
  RMB [****]   C
Net savings
  RMB [****]   A-B-C
[****]% to Seller
  RMB [****]   D
Final amount to Seller
  RMB [****]   B+C+D
Actual Seller Margin
       
RMB
  RMB [****]    
 
       
Percentage
  [****] %    
 
       

      The price for the following year will be the price determined by the cost
review conducted under Section 6.4.         For the purpose of determining any
necessary adjustment to payments made to JWWH, ESLR, EGWH and JWWH shall
reasonably cooperate to calculate Actual

17



--------------------------------------------------------------------------------



 



      JWWH Costs using the cost calculation methodology set forth in Section 6.4
by March 31 following each production year starting with calendar year 2011. To
the extent that Actual JWWH Costs are less than the price per Wp paid for the
applicable year, JWWH shall pay to ESLR within [****] after [****] of such
amount.     6.7   Currency.         Price for the Products shall be stated in
Chinese RMB. Amounts due to JWWH shall be payable to JWWH in U.S. Dollars or any
other currency approved in advance by both Parties (including but not limited to
EURO, YEN and RMB), using the exchange rate published by the People’s Bank of
China for the date that the Products were shipped.         Price for the
Purchased Wafers paid by JWWH shall be stated in Chinese RMB, and payable in
Chinese RMB. The cost of the Purchased Wafers that is embedded in the overall
product cost will be repaid to JWWH by ESLR at the same price as paid to EGWH by
JWWH, and if the purchase price of the Products is to be paid in currency other
than RMB, the portion of the purchase price attributable to the Purchased Wafer
shall be calculated using the exchange rate in effect as of the date that EGWH
delivered the wafers to JWWH, subject to adjustment for yield losses or yield
gains as set forth in Section 2.2 of Exhibit A.

7.   PAYMENT

  7.1   Invoices. Terms of payment begin from the shipment date, except for
Consigned Inventory, which shall be invoiced as set forth in Section 4. This
term applies to Purchased Wafers sold to JWWH by EGWH and Products sold to ESLR
by JWWH.     7.2   Payment. For conforming Products, JWWH shall settle and
forward payment to EGWH within [****] of wafers, ESLR shall settle and forward
payment to JWWH [****] of products. In the event that any given invoice fails to
match the applicable Purchase Order in regard to price, quantity or revision,
the Purchase Order shall prevail.     7.3   Adjustment for Returns. In the event
of rejected Products, ESLR will, at the request and expense of JWCN, if such
rejected Product is in a condition that would customarily be repaired by ESLR,
repair the Products at its US facility or at another site more conveniently
located as determined by ESLR, and will bill JWCN for the repair charges and any
shipment charges incurred by ESLR; provided that in the event that more than
[****]% of any shipment is properly rejected, such shipment will be returned to
JWCN or JWWH, as directed by JWCN, at JWCN’s expense or JWCN will otherwise make
arrangements for the return or repair of such products. Otherwise, JWCN will be
responsible for any returns of non-conforming goods, JWCN will arrange for ESLR
to receive the appropriate credit within [****] days of JWCN’s receipt of such
products.     7.4   Interest. Each Party shall pay interest on any payments that
are not paid on or before the date such payments are due (including interest
amounts) under this Agreement, at a rate of one and one-half percent (1.5%) per
month or the maximum applicable legal rate, if less, calculated on the total
number of days payment is delinquent.

18



--------------------------------------------------------------------------------



 



8.   TRANSFER & TITLE

  8.1   Excess Product. JWWH shall ship only the quantity of Items specified in
each Release. ESLR may return at JWWH’s expense any Product in excess of the
quantity specified in the applicable Release.     8.2   Excess Purchased Wafers.
EGWH shall ship only the quantity of Purchased Wafers requested by JWWH. JWWH
may return at EGWH’s expense any Purchased Wafers in excess of the quantity
specified in the applicable order.     8.3   Shipment and Risk of Loss. All
shipments of Product and Purchased Wafers are [****] — Incoterms 2000) received
with documentation of origin. Title to all Products and Purchased Wafers and
risk of loss shall be deemed to pass to ESLR and JWWH, as applicable, upon
[****]. Recipient of the goods has the right to select the method and routing of
transportation.

9.   PACKAGING AND LABELING       Unless otherwise agreed, the Products shall be
labeled and packaged according to ESLR’s specification attached hereto as
Exhibit D and prepared for shipment in a manner that follows commercially
reasonable practices and is reasonably adequate to ensure safe arrival. Unless
otherwise agreed, the Products shall be labeled and packaged according to ESLR’s
specification attached hereto and prepared for shipment in a manner that follows
commercially reasonable practices and is reasonably adequate to ensure safe
arrival if properly handled during shipping.   10.   DELIVERY AND QUALITY
REQUIREMENTS

  10.1   Applicable Criteria. JWWH agrees to meet the following delivery and
quality performance criteria (the “Applicable Criteria”), which shall be
monitored by ESLR and EGWH as an average quarterly performance: (a) [****]% of
the time, Products shall be delivered no earlier than [****] prior to JWWH
committed delivery date and no later than [****] (unless such delivery date is
changed by ESLR or EGWH) (b) at least [****]% of the time, Products delivered
shall conform to the Specifications and shall not be defective in materials or
workmanship.     10.2   Price Adjustment for Failure to Meet Criteria. Beginning
with shipments made in calendar year 2011, in the event JWWH fails to meet the
quality requirements of Section 10.1(b) for the Product included in a shipment
(i.e., if such shipment was for a Purchase Order requiring all “A” quality
Product, only “A” quality Product will comply with the quality requirements),
the price of any Product in such shipment in compliance with the quality
requirements applicable to such shipment and any other Product in such shipment
not returned by ESLR shall be reduced by [****]% of the otherwise applicable
price. To the extent such shipment was previously paid for by ESLR at the
non-reduced price, ESLR may apply the excess payment to future shipments or
request a refund of the overpayment amount. JWWH will not be required to provide
a cost reduction in the event that JWWH’s failure to meet the quality
requirement is caused by the quality problem of Purchased Wafers. For purposes
of this Section 10.2 “shipment” shall mean Products that are delivered to the
same addressee that are shipped on or about the same date and shall include
Product being shipped from Inventory and Consigned Inventory.

19



--------------------------------------------------------------------------------



 



      If Products are being delivered to ESLR or on of its Affiliates for
storage pending sale to a third party, it is understood that shipment shall
refer to the Product shipped by ESLR or the Affiliate to the ultimate purchaser
and that ESLR or the Affiliate are not required to perform an item by item
assessment of the quality of the Product so delivered to them.

  10.3   Remedial Obligations. Programs shall be implemented by JWWH as
reasonably required to address failures to meet the Applicable Criteria as
required in this Section 10. ESLR shall cooperate in good faith to address
recurring issues regarding quality of the Products.

11.   TECHNICAL ASSISTANCE

  11.1   By JWWH. This Agreement requires JWWH to provide technical or other
assistance directly to ESLR only as expressly described herein or in the
Statement of Work. Should ESLR desire, JWWH will provide additional technical
assistance at JWWH’s current rates, subject to availability of resources.    
11.2   By ESLR. This Agreement requires ESLR to provide technical or other
assistance directly to JWWH only as expressly described herein or in the
Statement of Work. Should JWWH desire, ESLR will provide additional technical
assistance at ESLR’s current rates, subject to availability of resources.

12.   TERMINATION

  12.1   Insolvency. If either party goes into liquidation, or if a receiver is
appointed for all or any portion of its property or estate, or if it is adjudged
bankrupt or insolvent, or if it files a voluntary petition in bankruptcy or
insolvency or if a petition in bankruptcy or insolvency is filed against it
which is not dismissed within forty-five (45) days, or if it makes an assignment
for the benefit of its creditors, the other party, at its option, may terminate
this Agreement forthwith or at any time thereafter by written notice, subject to
the rights of such party under Section 3.3 or 3.4, as the case may be.     12.2
  Material Breach.

  a.   At any time when Hubei Technology Investment Co., Ltd. no longer owns an
interest in both EGWH and JWWH and beginning January 1, 2011, this Agreement may
be terminated prior to expiration of the Term by ESLR or EGWH on the one hand or
by JWCN or JWWH on the other, in the event of a Material Breach as defined
below. In the event the Material Breach , the non-breaching party may terminate
this Agreement immediately upon written notice to the breaching party. The
terminating party shall have all rights and remedies available at law or equity
as well as any other rights and remedies set forth in this Agreement.     b.   A
“Material Breach” shall mean:

20



--------------------------------------------------------------------------------



 



  1.   JWWH’s failure in any [****] period beginning [****] to produce [****] MW
of Products at average levels of “A” quality Product in excess of [****]% and
Wafer Yield levels in excess of [****]%.     2.   EGWH’s failure in any [****]
period beginning [****] to provide sufficient wafers to produce at least [****]
MW of Products at Wafer Yield levels in excess of [****]%.

  12.3   Government Prohibition or Restriction. ESLR or JWWH may terminate any
individual Statement of Work, or any Purchase Order or this Agreement, if any
governmental agency, authority, or entity with jurisdiction over the subject
matter of this Agreement takes any final action that results in banning the
manufacture, sale or introduction into commerce of any Product(s) or of any
equipment or goods into which the Products are incorporated or with which the
Products are intended to be used, or to impose significant restrictions on their
use.     12.4   Effect of Termination.

  a.   Upon termination of this Agreement or any individual Statement of Work,
including Purchase Orders thereunder by JWWH under Section 12.1 or 12.2, then in
addition to any other remedies available to JWWH, ESLR shall be liable for
payment for Products already shipped by JWWH but not yet invoiced, as well as
for any work in Process and for the cost of any materials purchased by JWWH
consistent with the most recent Forecast. Notwithstanding anything to the
contrary, JWWH shall not be compensated in any way (i) for any Products
completed after receipt of ESLR’s notice, provided, however, that JWWH may sell
Products it began to manufacture prior to termination, but under a brand other
than ESLR’s, (ii) for any costs incurred by JWWH’s vendors or subcontractors
after JWWH receives the notice as a result of JWWH’s failure to notify them or
take other actions that JWWH was permitted to take to avoid or reduce costs
incurred by them, or (iii) for any costs JWWH could reasonably have avoided.
ESLR shall only be liable for material procured by JWWH, as permitted in
Section 3.6. Delivery of such material shall be negotiated upon termination of
this Agreement or any individual Statement of Work. There shall be no charges
for termination of orders by ESLR due to JWWH’s material default of this
Agreement. Before assuming any payment obligation under this Section for
materials, material cancellation fees, work in progress or other costs, ESLR may
inspect JWWH’s work in process and audit all relevant materials and documents.  
  b.   Termination or expiration of this Agreement in whole or in part as
permitted herein shall be without prejudice to the right of any party to receive
all payments accrued and unpaid at the effective date of such expiration or
termination, without prejudice to the remedy of either party in respect to any
previous breach or any representation, warranty or covenant contained herein and
without prejudice to any rights to indemnification set forth in this Agreement
and to any other provisions which expressly or necessarily call for performance
after such expiration or termination.

21



--------------------------------------------------------------------------------



 



13.   ENGINEERING CHANGES

  13.1   ESLR-Approval of JWWH Proposed Product Engineering Changes.

  a.   JWWH will not make any Engineering Changes to the Products without first
obtaining ESLR’s written consent, and JWWH shall not incur any additional
expenses until authorized by ESLR.     b.   Engineering Changes to the Product
drawings, designs and specifications may be requested in writing by JWWH. Upon
request for any such change, JWWH shall report to ESLR its best judgment as to
the effect, if any, of the requested change in form, fit, function, performance,
reliability, schedule, payments, savings involved, and/or delivery schedule.
ESLR agrees to respond to a JWWH initiated Engineering Change within [****] from
receipt of JWWH’s written request, at which time, ESLR may respond as follows:

  1.   Accept the change (in writing); or     2.   Defer the decision on the
request for an agreed upon time so that ESLR can obtain additional information
regarding the proposed change; or     3.   [****] deny the request for the
change (in writing).

  c.   Further, in the event JWWH designates an Engineering Change as “URGENT”
or “RUSH” (defined as a “line down” situation when JWWH cannot manufacture any
Products), ESLR agrees to use all reasonable efforts to authorize approval or
disapproval within [****] of receipt.     d.   JWWH will continue to deliver
unchanged Products in accordance with the provisions of this Agreement if ESLR
does not approve of the Engineering Change.

  13.2   ESLR-Initiated Product Engineering Changes.

  a.   ESLR may from time to time request in writing that JWWH implement an
Engineering Change. Such request shall be accompanied by an Engineering Change
form or equivalent with a written description of the proposed Engineering Change
sufficient to permit JWWH to evaluate its feasibility, a revised bill of
materials, drawings, media, and a proposed implementation date. Subject to
needing more time based on the complexity of the Engineering Changes, within
[****] in China after the date of receipt of such request, JWWH shall advise
ESLR in writing of the conditions under which JWWH would implement the
Engineering Change, if any. JWWH’s evaluation will include, at a minimum, the
cost to implement, any cost savings or increase as a result of the Engineering
Change.     b.   The parties shall endeavor to agree to any Engineering Change
requested by ESLR within a maximum of [****] after the date that JWWH

22



--------------------------------------------------------------------------------



 



      receives ESLR’s notice of an Engineering Change. ESLR shall send the
confirmation of Engineering Changes and amend the purchase orders accordingly.  
  c.   In the event that ESLR designates an Engineering Change as “URGENT” or
“RUSH”, JWWH will use all reasonable efforts to respond to ESLR’s request within
[****] of receipt. If any Engineering Change causes an increase or decrease in
the total number of Products due under a Purchase Order issued hereunder or in
the time required for its performance, or affects the cost of such Products, an
equitable adjustment shall be made, provided, however, that any claim therefor
by either party must be made in writing in the form of a quotation within [****]
from the acknowledged receipt date of the change notice by JWWH.

  13.3   Disposition of Product Parts.

  a.   If an Engineering Change is implemented by JWWH, JWWH will notify ESLR in
writing of the disposition to be made of those parts affected in raw inventory,
work in process, and finished goods. For any Engineering Change initiated by
JWWH, ESLR will not have responsibility to pay for any inventory rendered
obsolete by the change unless ESLR agrees to do so in writing as part of the
Engineering Change approval process. Further, JWWH will advise ESLR of the
disposition of current Purchase Orders not yet processed at the time of the
Engineering Change. JWWH and ESLR shall mutually agree on reimbursement to JWWH
for any and all obsolete materials and rework that result from the
implementation of any ESLR-initiated Engineering Changes prior to JWWH
initiating implementation of the same. JWWH will use all reasonable efforts to
minimize the cost exposure generated by obsolete Product parts. JWWH will make
all reasonable efforts to return all goods to suppliers prior to reimbursement
and settlement for obsolete inventory.     b.   Notwithstanding anything to the
contrary contained herein, ESLR’s liability for any material identified by JWWH
as obsolete due to the implementation of any ESLR-initiated Engineering Change
will be limited to that quantity and price identified by JWWH at the time of
JWWH’s notice of acceptance of the Engineering Change.

  13.4   Long-Term Costs and Benefits from Engineering Changes.

  a.   In the event that an Engineering Change proposed by one party and
accepted by the other results in costs or savings that were not identified or
anticipated at the time of the agreement to accept the proposed change, ESLR and
JWWH shall share such cost or savings equally, provided that if the
unanticipated cost (including a reduction in yields, conversion efficiency,
process cycle times and the like) associated with such Engineering Change
exceeds [****]% of the total cost of the Product affected, either party may
require that the change be abandoned or rescinded or that a further change to
reduce or eliminate the cost resulting from the change be adopted.

23



--------------------------------------------------------------------------------



 



  b.   Both parties will share equally in the cost savings from Engineering
Change on Products manufactured during the [****] following the date on which
the Engineering Change is implemented. Thereafter, the cost of the Products will
be the actual cost incorporating the Engineering Change.

14.   REPRESENTATIONS AND WARRANTIES

  14.1   JWWH warrants that at the time of delivery of the Products, JWWH shall
have clear title to the Products that are manufactured by JWWH. JWWH warrants
the Products as set forth in Exhibit E attached hereto, except to the extent
that any failure to comply with the warranty in Exhibit E is due to a defect in
the design for the Product provided to JWWH by ESLR or any defective wafers from
ESLR.     14.2   JWWH represents that it has the unqualified right to make and
provide to ESLR the Product (other than licenses being provided to it by ESLR)
and to grant licenses, if required, under the terms of this Agreement.     14.3
  ESLR represents that it is the owner of any and all proprietary rights in the
information provided to JWWH in order to manufacture the Products, and that it
has the unqualified right to make and provide to JWWH any Purchased Wafers and
other information, including drawings, designs and the Specifications, available
to JWWH and to grant licenses, if required, under the terms of this Agreement.

15.   ESLR’S REMEDIES FOR PRODUCTS UNDER WARRANTY

  15.1   If any Products which are still under the warranty period as defined in
Exhibit E are defective in materials and/or workmanship, JWCN’s sole and
exclusive liability, and ESLR’s sole and exclusive remedy for warranty claims,
other than the fees required pursuant to Section 15.3 and JWWH’s obligation
(which is hereby undertaken by JWWH) to fulfill any of JWCN’s obligations
pursuant to this Section 15 upon the default of JWCN, shall be, at JWCN’s
option, to (a) repair or replace (with new or functionally operative parts) the
defective Products or (b) credit ESLR’s account, within [****] in China of
receipt of [****] from ESLR, with respect to any Products found to be defective
in workmanship or materials during the warranty period; or (c) to have ESLR
repair such defective products at JWCN’s expense under Section 7.3, above. Any
such repair and/or replacement shall be made such that the Product will be, once
repaired, as specified in the Statement of Work for the applicable Product. Any
such repair by ESLR will neither impact warranties by JWWH nor JWWH’s
responsibility for Product provided such repair is reasonably made by ESLR or
its authorized agent.     15.2   Upon the request of JWCN, Product subject to a
warranty claim under Section 15.1 shall be returned to JWWH by ESLR at the
expense of JWCN. JWCN at its sole cost and expense shall, if requested by ESLR:

  a.   promptly investigate and determine the cause of any defects giving rise
to warranty claims, and

24



--------------------------------------------------------------------------------



 



  b.   institute corrective quality/manufacturing controls; provided that such
claims, in the aggregate, exceed [****]% of Products sold during the period of
such claims.

  15.3   In addition to free of charge repair, replacement, payment for repairs
made by ESLR or credit to ESLR’s account in satisfaction of JWCN’s warranty
obligations pursuant to Section 15.1, JWCN agrees to cover other expenses [****]
incurred by ESLR in connection with servicing a warranty claim that is the
responsibility of JWCN as required pursuant to this Section 15. ESLR agrees that
it will not alter the terms of its warranty(ies) granted to its customers, a
copy of which has been provided to JWCN and JWWH, without notifying JWCN and
JWWH; provided that any change in warranty extended by ESLR to its customers
without the express written consent of JWCN to be bound by the change in
warranty shall not expand the warranty liability of JWCN or JWWH under this
Agreement. JWCN shall not unreasonably refuse a request from ESLR to a
modification of the warranty terms, e.g., if ESLR can demonstrate to the
reasonable satisfaction of JWCN that the new warranty terms are consistent with
then current industry practice.     15.4   Notwithstanding anything to the
contrary contained herein, any remedy for warranty claims available to ESLR
shall not apply to (i) design defects in the Products, and for intellectual
property infringement, which were designed by ESLR or for ESLR by a third party
and manufactured by JWWH at ESLR’s request; and (ii) any defect, loss or damage
resulting from theft, loss, fire, misuse, abuse, negligence of any party other
than JWCN or JWWH, vandalism, natural disasters, accidents not negligently
caused by JWCN or JWWH, casualty, power failures or surges, alterations,
modifications or failure to follow installation, operation or maintenance
instructions, or any other cause beyond JWCN’s or JWWH’s reasonable control or
(iii) any defect, loss or damage resulting from quality problems with the
Purchased Wafers provided by EGWH to JWWH.

16.   INDEMNIFICATION

  16.1   JWCN and JWWH, on their own behalf and on behalf of their successors
and assigns, hereby agree to indemnify, defend and hold ESLR and EGWH, and each
of their Affiliates, directors, officers, employees and agents, harmless from
and against:

  a.   any loss, costs or expense, including reasonable attorney’s fees, to the
extent that the claim for personal injury or property damage arises from any
defect in the manufacture of the Products or any grossly negligent act or
omission by JWWH or its affiliates or its agents:     b.   all third party
claims or threatened claims that the use, sale or distribution of the Products
infringes on, constitutes a misappropriation of the subject matter of, or
otherwise violates any [****] of another party to the extent that such claims
result from materials incorporated into the Products (other than the Purchased
Wafers or any other materials obtained from ESLR) or processes used to
manufacture the Products by JWWH (other than processes licensed from ESLR or any
of its Affiliates, if any); and

25



--------------------------------------------------------------------------------



 



  c.   All costs and expense incurred by ESLR as a result of JWWH’s failure to
produce Products that meet the Applicable Criteria set forth in Section 10.

  16.2   ESLR and EGWH, on their own behalf and on behalf of their successors,
and assigns, hereby agree to indemnify, defend and hold JWCN and JWWH, and each
of their Affiliates directors, officers, employees and agents, as amended,
harmless from and against:

  a.   any loss, cost or expense, including reasonable attorney’s fees, to the
extent that the claim for personal injury or property damage arises from any
from any defect in the Purchased Wafers, the design of the Products, any defect
in the instructions regarding the use of the Products, or any grossly negligent
act or omission of ESLR or its Affiliates or agents     b.   all third party
claims or threatened claims that the use, sale or distribution of the Products
infringes on, constitutes a misappropriation of the subject matter of, or
otherwise violates any [****] to the extent that such claims result from
materials incorporated into the Products (other than the materials provided by
JWWH) or processes used to manufacture the Purchased Wafers by ESLR or EGWH
(other than processes licensed from JWCN or any of its Affiliates, if any) and  
  c.   All costs and expense incurred by JWCN/JWWH as a result of EGWH’s failure
produce wafers that meet the applicable Specifications set forth in Exhibit F.

  16.3   In the event of a claim of an indemnification obligation pursuant to
Section 16.1 or 16.2, (a) the indemnitor’s obligations hereunder shall be
limited to the extent indemnitor (i) does not receive prompt notice of each such
claim from the indemnitee and such delay prejudices indemnitor’s ability to
defend such claim, or (ii) is not given an opportunity to defend against such
claim, and (b) the indemnitee fails cooperate and provide reasonable assistance
to the indemnitor in defense of the claim.

17.   CONFIDENTIALITY; PUBLICITY

  17.1   During the Term and for five (5) years thereafter, each party shall use
the same efforts it uses to protect its own confidential information (but in any
event, no less than reasonable efforts to prevent its disclosure) to hold in
strict confidence and to require its personnel to hold in strict confidence and
not disclose to any third party without the prior written consent of the
disclosing party, and not use in any manner except in accordance with the terms
of this Agreement, any confidential business or technical information of the
other party in its possession which is related to any Product or Statement of
Work or any confidential business or technical proprietary information obtained
from the other party (or any of its Affiliates) in connection with the
transactions contemplated hereunder. Such confidential information specifically
may include, without limitation, all engineering drawings, specifications and
other technical documentation, any proposed design and specifications for future
Products and Products in development, marketing plans, costs and pricing
information, and all third party information required to be maintained in
confidence. Promptly following

26



--------------------------------------------------------------------------------



 



      termination of this Agreement or upon request by the disclosing party, the
receiving party shall surrender to the disclosing party or destroy all materials
remaining in its possession containing any such confidential information
including all copies, extracts, or transcriptions, regardless of media.

  17.2   For purposes of this Agreement and the Products and Statement of Work,
information shall not be deemed confidential (a) if such information is
generally available from public sources other than as a result of the breach of
this Agreement; (b) if such information is received from a third party not under
any obligation to keep such information confidential; (c) if the recipient can
demonstrate that such information was independently developed by the recipient
without use of any confidential information of the other party or its
Affiliates; or (d) if such information is marketing material such as catalogs or
leaflets distributed to third parties as a part of sales and promotions.    
17.3   Neither party shall be liable to the other for a breach of these
confidentiality obligations to the extent such party is required by law or any
governmental body to disclose any confidential information of the other party;
provided, however, unless otherwise required by such governmental body or such
law, the party providing such information to such governmental body or
disclosing the same pursuant to requirement of law shall first promptly notify
the other party so as to enable the other party opportunity to take steps it
deems appropriate to protect its confidential or proprietary information.    
17.4   The parties agree that neither will disclose the existence of this
Agreement, nor any of its details or the existence of the relationship created
by this Agreement, to any third party without the specific, written consent of
the other. Notwithstanding the foregoing, either party may disclose this
Agreement without the consent of the other in confidence to its counsel and
other advisors, actual or potential investors or shareholders, and in connection
with a significant corporate transaction such as a change of control or joint
venture. If disclosure of this Agreement or any of the terms hereof is required
by applicable law, rule, or regulation, or is required by a court or
governmental agency, authority, or body, such as annual reports or filings with
the United States Securities Exchange Commission, the parties shall use all
legitimate and legal means available to minimize the disclosure to third parties
of the content of the Agreement, including without limitation making a
confidential treatment request or seeking a protective order.

18.   REGULATORY APPROVAL

  18.1   ESLR is responsible for the Product’s certification to UL and IEC 61215
and adhere labeling as is appropriate. JWWH’s manufacturing location shall be
designated as the manufacturing location for the purposes of such approvals.
JWWH agrees to bear full responsibility for the certification of its
manufacturing location as is appropriate to the product’s certification. JWWH
will cooperate with public and private regulatory organizations to allow
periodic inspections at mutually agreeable times to maintain such approvals. The
parties shall cooperate as needed to assist in the fulfillment of their
respective obligations under this Section 18.1.

27



--------------------------------------------------------------------------------



 



  18.2   JWWH shall maintain, as necessary, an appropriate level of ISO
certification with the governing body selected by JWWH and approved by ESLR,
which approval [****]. Further, JWWH shall support, upon written agreement of
the parties, ESLR’s compliance activity and internal ISO certification, as
applicable, activity.     18.3   Should the Product(s) fail to meet the
applicable standards or regulations or receive the applicable approvals due to
JWWH’s failure to maintain a required certification, JWWH shall at ESLR’s
request, cease production, until ESLR and JWWH agree to required changes and
applicable qualifications are met, without being in breach of this Agreement.
Any costs associated with such cessation, including inventory carrying fees,
will be at JWWH’s expense.

19.   QUALITY ASSURANCE

  19.1   By JWWH.

  a.   JWWH shall maintain a [****] quality assurance program and in designing
and implementing such program shall consider ESLR’s Quality System Requirements
set forth in Exhibit C attached hereto.     b.   At any reasonable time during
the term of this Agreement, ESLR may, upon [****] advance notice to JWWH,
conduct visits of JWWH’s manufacturing or JWWH’s authorized subcontractors’
facilities, subject to having received prior permission from the sub-contractor
for such visits in connection with a particular visit.

  19.2   By EGWH.

  a.   EGWH shall maintain a [****] quality assurance program.     b.   At any
reasonable time during the term of this Agreement, JWWH may, upon [****] advance
notice to EGWH, conduct visits of EGWH’s authorized subcontractors’ facilities,
subject to having received prior permission from the sub-contractor for such
visits in connection with a particular visit.

20.   END-OF-LIFE NOTIFICATIONS       As JWWH is notified by component suppliers
and distributors of the end of availability of a given part due to obsolescence
or manufacturing changes, JWWH will notify ESLR within [****] in writing with
attached documentation from the supplier or distributor supporting the
notification. JWWH will work with suppliers and distributors to give as much
advanced notice as is reasonably possible to ESLR, and to reduce the exposure of
loss of material availability by seeking alternate sources or allocations. JWWH
will seek distributors who will bond end-of-life material for ESLR’s use to
mitigate the need for end-of-life buys, to avoid if possible non-cancelable/
non-returnable requirements and to minimize any additional handling or storage
fees.

28



--------------------------------------------------------------------------------



 



21.   CERTIFICATE OF CONFORMANCE       JWWH shall use all reasonable effort to
ensure that each lot of each Product part number (inclusive of critical
components and sub-assemblies) shall contain a Certificate of Conformance or
equivalent statement to the effect that the Products manufactured by JWWH are in
accordance with specifications and documented requirements as provided by ESLR.
      ESLR shall use all reasonable efforts to ensure that each lot of Purchased
Wafers shall contain a Certificate of Conformance or equivalent statement to the
effect that the Purchased Wafers manufactured by ESLR in accordance with
specifications and documented requirements as provided by JWWH.   22.   GENERAL

  22.1   Compliance With Laws. Each party shall comply with all national, state,
and local laws and regulations including without limitation laws and regulations
governing the manufacture, transportation, import, export, service and/or sale
of the Products and/or the performance of their respective obligations
hereunder. None of ESLR, JWWH or any of their Affiliates will export/re-export
any technical data, process, product, or service, directly or indirectly
(including the release of controlled technology to foreign nationals from
controlled countries), to any country for which the Chinese or United States
government or any agency thereof requires an export license or other government
approval without first obtaining such license. Each party shall comply with the
other party’s applicable Supplier Code of Conduct or comparable written
requirements and abide by all on other party’s rules and regulations while on
such party’s premises or performing services for such party including, but not
limited to, safety, health and hazardous material management rules, and rules
prohibiting misconduct on such party’s premises such as use of physical
aggression against persons or property, harassment, and theft.     22.2  
Insurance. During the term of this Agreement, JWWH will maintain insurance
against the risk of damage to or loss of the Products, including any Inventory
or Consigned Inventory, prior to and after it has been purchased by ESLR for the
full replacement value thereof until such time as the Products are delivered to
ESLR or to a third party in accordance with instructions received from ESLR.
According to the applicable China insurance company, the insurance should
include coverage for damage arising from fire, explosion, theft, inclement
weather, or other cause, covering the interests of JWWH and ESLR as their
respective interests may be. JWWH and EGWH will also maintain all statutorily
required insurance with respect to employee health and safety. JWWH must, upon
request from ESLR, provide proof of insurance, and EGWH must, upon request from
JWCN, provide proof of insurance. In addition, each party agrees to carry
customary and usual insurance coverage for commercial liability, property damage
and automobile liability, including contractual endorsement and products hazard
liability, in reasonable amounts with reasonable deductibles and provide the
other party with evidence thereof.     22.3   Notices. All notices and other
communications from one party to the other hereunder shall be in writing and
either personally delivered or sent via certified mail, postage prepaid and
return receipt requested to contact persons listed

29



--------------------------------------------------------------------------------



 



      below, or to such other person or places as either party may designate
from time to time by notice hereunder. Such notices shall be deemed effective
upon personal delivery or deposit in the mails in accordance herewith. Notices
sent by fax or email shall not constitute notice under this Agreement unless
acknowledged in writing or by non-automated reply email or by reply fax.

If to ESLR or EGWH:
Evergreen Solar, Inc.
138 Bartlett Street
Marlborough, MA 01752 USA
Attn:   Michael El-Hillow
Fax:     (508) 229-7722
Email:   melhillow@evegreensolar.com
Tel:     (508) 251-3295
If to JWCN or JWWH:
Jiawei Solar (Wuhan) Co., Ltd.
No. 3, Road No. 1, Liufang Dongyi Industrial Park
Donghu Gaoxin District
Wuhan, Hubei 430205, China
Attn:   Kong-Qi Ding
Fax:     86-27-8798-6165
Email:   dingkongqi@solarchina.com
Tel:     86-27-8798-6168

  22.4   Force Majeure. Neither party shall be deemed to be in default of this
Agreement if prevented from performing any obligation hereunder for any reason
beyond its reasonable control including, without limitation, governmental laws
and regulations, calamities, floods, storms or other natural disasters, strikes
or lockouts. In the event of any such delay the time for performance shall be
extended for a commercially reasonable period of time based upon the length of
the force majeure event, and JWCN or ESLR, as the case may be, shall use
commercially reasonable efforts to allocate any available resources to
manufacture Products or Purchased Wafers, as the case may be, for allow the
other party to perform its obligations pursuant to this Agreement. and . Any
party asserting force majeure as an excuse for performance shall have the burden
of proving that reasonable steps were taken (under the circumstances) to
minimize delay or damages caused by foreseeable events, that all non-excused
obligations were substantially fulfilled, and that the other party was timely
notified of the likelihood or actual occurrence which would justify such an
assertion, so that other prudent precautions could be contemplated.     22.5  
Dispute Resolution. The parties shall attempt in good faith to resolve any
dispute arising out of this Agreement by the following procedures:

  a.   Any party may give the other written notice of any dispute not resolved
in the normal course of business. Appropriate executives of both parties at
levels one step above the project personnel who have previously been

30



--------------------------------------------------------------------------------



 



      involved in the dispute shall meet at a mutually acceptable time and place
within ten (10) days after delivery of such notice, and thereafter as often as
they reasonably deem necessary, to exchange relevant information and to attempt
to resolve the dispute.

  b.   If the dispute has not been resolved by these persons within twenty (20)
days after the disputing party’s notice, or if the parties fail to meet within
ten (10) days of such notice, the dispute shall be referred to senior executives
of both parties with authority to resolve the dispute, who shall likewise meet
to attempt to resolve the dispute.     c.   If the matter has not been resolved
within twenty (20) days from the date of referral of the dispute to senior
executives, or if no meeting of senior executives of the respective parties has
occurred, then, in such event, arbitration in accordance with the Rules of
Arbitration of the International Chamber of Commerce will be applied. The
appointing and administering authority shall be the Arbitration Association
International Chamber of Commerce (the “AAICOC”). The place of Arbitration shall
be Wuhan, China until ESLR has repaid the government funds or repurchased the
shares held by the government in EGWH. Thereafter, the place of Arbitration
shall be Geneva, Switzerland or another mutually agreeable location.     d.  
The AIACOC shall be entitled to award temporary, preliminary or permanent
injunctive relief, except that in the case of temporary or preliminary
injunctive relief any party may proceed in court without prior arbitration for
the limited purpose of avoiding immediate and irreparable harm. The provisions
of this Section 22.5(d) and any determination or award made by the AIACOC
hereunder shall be enforceable in any court of competent jurisdiction.

  22.6   Waiver of Terms Herein; Severability.

  a.   Failure of either party to enforce any term or condition of this
Agreement or any rights with respect thereto, or failure to exercise any
election provided herein, shall in no way be considered a waiver of such term,
condition, rights or elections or in any way affect the validity of this
Agreement. The failure of any party to enforce any of said terms, conditions,
rights or elections shall not prejudice such party from later enforcing or
exercising the same or any other terms, conditions, rights or elections.     b.
  If any provision of this Agreement is held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions will not be affected or impaired thereby.

  22.7   Governing Law. The construction and performance of this Agreement shall
be governed by laws and regulations of the People’s Republic of China     22.8  
Assignment; Successors and Assigns. Neither party may assign this Agreement
without the prior written consent of the other party whether by sale, merger,
operation of law or otherwise, except that each party may assign this Agreement

31



--------------------------------------------------------------------------------



 



      to a successor in connection with the transfer of all or substantially all
of the business or assets of such party to which this Agreement relates. Subject
to the foregoing sentence, this Agreement will be binding upon and inure to the
benefit of the parties hereto, their successors and assigns.

  22.9   Third-Party Beneficiaries. This Agreement is for the sole benefit of
the parties and their permitted successors and assigns and nothing herein
expressed or implied shall give or be construed to give any non-party any
rights, benefits or claims hereunder.     22.10   Independent Contractor;
Competition.

  a.   Each of the parties hereto shall conduct the work to be performed
hereunder as an independent contractor and not as an agent or employee of the
other party. Subject to the terms and conditions of this agreement, each party
shall choose the means to be employed and the manner of carrying out its
obligations hereunder. Neither party has authority to assume or create any
obligations on the other’s behalf, express or implied, with respect to products
or otherwise. Without limiting the generality of the foregoing, neither party
shall make any representation, guarantee or warranty on the other party’s
behalf. Neither party shall use the other party’s company name, logo, artwork
designs or abbreviations thereof in any way that may result in confusion as to
JWWH and ESLR being separate entities.     b.   Subject to the obligations set
forth in the RA, nothing in this Agreement shall limit the right of ESLR or JWWH
to develop, have developed, have manufactured, otherwise procure and/or market
products or services now or in the future, including any which may be
competitive with those which are the subject of this agreement, provided,
however, that ESLR and EGWH shall not sell, consign or otherwise transfer any of
the output from the Wafer Facility to any third party as long as JWWH is willing
and able to purchase such output and convert that output into Products described
in this agreement or subsequently developed by ESLR on the terms of this
agreement. Neither party shall be required to disclose planning information to
the other except as required pursuant to the terms of this Agreement.
Notwithstanding the foregoing, each of ESLR, EGWH, JWCN and JWWH represents and
warrants that it is not aware of any impediment which would inhibit its ability
to perform the terms and conditions imposed on it by this agreement, and that
there are no and will be no outstanding agreements, licenses, assignments or
encumbrances inconsistent with the provisions of and the rights granted under
this agreement or which are inconsistent with or would prevent it from
performing all of its obligations under this agreement.

  22.11   Language. This Agreement is in the English language, which language
shall be controlling in all respects, and all versions hereof in any other
language shall not be binding on the parties hereto. All communications and
notices to be made or given pursuant to this Agreement shall be in the English
language.

32



--------------------------------------------------------------------------------



 



  22.12   No Strict Construction. The parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Agreement.     22.13   Entire Agreement; Integration;
Modification.

  a.   This Agreement (including each Statements of Work issued hereunder) and
its attached exhibits constitute a complete and exclusive final written
expression of all the terms of agreement between the parties. It supersedes all
prior agreements, understandings and negotiations concerning the matters
specified herein. No provisions of this Agreement can be modified except by a
written amendment signed by both parties.     b.   Any representations,
promises, warranties or statements made by either party that differ in any way
from the terms of this Agreement shall not be binding on either party unless
made in writing and signed by a duly authorized representative of each party.

  22.14   Headings. Headings contained in this Agreement are for convenience
only and shall not be used in construing any of the terms of this Agreement.    
22.15   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which when
taken together shall constitute one and the same instrument.

[signatures next page]

33



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                              EVERGREEN SOLAR, INC.       JIAWEI SOLARCHINA CO.,
LTD.    
 
                           
By:
              By:                                  
 
  Print Name:               Print Name:        
 
                           
 
  Title:               Title:        
 
                           
 
  Date:               Date:        
 
                           
 
                            EVERGREEN SOLAR (WUHAN) CO., LTD.       JIAWEI SOLAR
(WUHAN) CO., LTD.    
 
                           
By:
              By:                                  
 
  Print Name:               Print Name:        
 
                           
 
  Title:               Title:        
 
                           
 
  Date:               Date:        
 
                           

34



--------------------------------------------------------------------------------



 



EXHIBIT A
STATEMENT OF WORK

1.0.   Product Description

Complete Product designs and specifications, including visual inspection
criteria for finished Product grading, for each Product have been provided
separately to JWWH and are incorporated by reference into this Statement of
Work.

2.0   Material Supply for JWWH from ESLR

  2.1   ESLR agrees to provide JWWH material (other than Purchased Wafers) as
provided below:

Schedule A
Material Offered by ESLR

          PART   PRODUCT NAME AND     NUMBER   DESCRIPTION   PRICE              
               

For such materials, on quarterly basis, not less then [****] prior to the end of
a quarter, JWWH may submit a Purchase Order to ESLR based on the Purchase Orders
submitted by ESLR for material to be delivered during the following quarter, and
under which JWWH would purchase materials (as defined in Schedule A) for use by
JWWH in its production of Product.

  2.2   ESLR shall sell Purchased Wafers as set forth Section 3.6(e) based on
the following pricing:

  2.2.1   The price of each Purchased Wafer will be cost to EGWH to manufacture
such Purchased Wafer (the “Wafer Cost”).     2.2.2   The foregoing Purchased
Wafer pricing is subject to adjustment based on JWWH manufacturing yields. JWWH
agrees that manufacturing yields for Purchased Wafers through the entire Product
manufacturing process (“Wafer Yield”) shall equal or exceed [****]% for all
production in 2010. JWWH shall pay to ESLR a Wafer Yield penalty (the “Wafer
Yield Penalty”) for 2010 in an amount equal to [****]% of the Wafer Cost for
each Purchased Wafer purchased by JWWH in excess of the [****]% Wafer Yield
specified in the immediately preceding sentence, as measured on a calendar year
basis (i.e., if by failing to achieve the specified Wafer Yield JWWH used 1,000
additional Purchased Wafers, the Wafer Yield Penalty would be [****]% of the
Wafer Cost for the applicable year multiplied by 1,000). Any Wafer Yield Penalty
payable is in addition to the Wafer Cost which is to be paid to EGWH for the
Purchased Wafers.

 



--------------------------------------------------------------------------------



 



  2.2.3   ESLR shall pay to JWWH a Wafer Yield bonus (the “Wafer Yield Bonus”)
for 2010, if Wafer Yields in 2010 exceeds [****]%. The amount of the Wafer Yield
Bonus shall be [****]% of the Wafer Cost applicable to the number of Purchased
Wafers that were not required by JWWH because the actual Wafer Yield exceeded
the [****]% Wafer Yield specified in the immediately preceding sentence, as
measured on a calendar year basis (i.e., if by achieving a higher Wafer Yield
JWWH used 1,000 less Purchased Wafers, the Wafer Yield Bonus would be [****]% of
Wafer Cost for the applicable year multiplied by 1,000). Any Wafer Yield Bonus
payable by to JWWH is in addition to the Wafer Cost which is to be paid by ESLR
as part of the Product cost.     2.2.4   In determining Wafer Yields for
purposes of this Section 2.2, only “A” grade and “B” grade Product (up to the
maximum allowed quantity of “B” grade Product specified in Section 5.4)
purchased by ESLR will be considered Product produced by JWWH.     2.2.5   For
each calendar year after 2010, the parties agree to discuss in good faith and
determine appropriate Wafer Yield levels and any Wafer Yield penalties or
bonuses that may be applicable in future years. Such discussions shall be
undertaken in connection with the pricing determinations to be made pursuant to
Section 6.4 of the Agreement.

  2.3   ESLR shall cooperate with JWCN and JWWH to help implement the applicable
technical skills needed for cell production so that JWWH to meet the quality
requirement of this agreement as agreed in the RA and subject to the negotiation
of and agreement to license terms for any technology to be licensed from ESLR to
JWWH.

3.0   Pricing

Substantial Market Change
The price agreed for Product to be sold in 2010 and prices later agreed to by
the parties for later periods are subject to adjustment if [****], in which
event either ESLR or JWWH (as applicable) may make a price change request.
The requesting party will provide detailed supporting documentation, subject to
third party audit at the request of the other party. The parties shall negotiate
in good faith to determine new prices for the remainder of the then current
calendar year.
Price changes agreed to hereunder shall apply on a prospective basis, starting
on the date the parties so agree; and shall apply only to Products that have not
been manufactured by JWWH prior to such time of such agreement.
A new price change request may not be made by a party less than [****] after a
prior change in the pricing is agreed by the parties.

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
LONG LEAD TIME MATERIALS *

  1.   [****]     2.   [****]     3.   [****]     4.   [****]

 

*   These materials may be purchased by JWWH further in advance than 90 days
provided that all such orders and the terms thereof are approved by ESLR or
EGWH.

 



--------------------------------------------------------------------------------



 



EXHIBIT C
QUALITY SYSTEM REQUIREMENTS

1.0   Purpose

The purpose of this Exhibit C is to define the requirements, responsibilities,
and goals of ESLR (Evergreen Solar, Inc.) and JWWH (Jiawei Solar (Wuhan) Co.,
Ltd.) with respect to product quality. This plan covers the Products
manufactured by JWWH for ESLR. This document is necessary to ensure the quality
of the Products and JWWH compliance to ISO 9001 Quality System Standard.

2.0   Scope

All Products purchased by ESLR from JWWH.

3.0   Contact Persons

In order to monitor the implementation of this agreement and the coordination
required within its framework, both JWWH and ESLR will designate a person
responsible for quality management. The persons responsible for quality
management are authorized to receive all information concerning the
implementation of this agreement. In the event there is a change in the
representative or contact persons, the other contract partner should immediately
be informed in writing.

4.0   Quality System

JWWH shall establish and maintain a Quality System that will ensure that the
quality requirements for the Product and the Purchased Wafers (to the extent
such quality testing can only be performed during or after the processing of the
Purchased Wafer into solar cells) are met. Establish means define, document (in
writing) and implement. JWWH shall establish the procedures necessary to
implement the Quality System. As part of the on-going management of quality,
ESLR and EGWH will be given the opportunity to audit the factory, its processes
and associated quality practices and results data.

5.0   Design Controls (Only applies to JWWH designed product)

JWWH will not make changes to ESLR’s product without a fully approved
Engineering Change form. JWWH will be notified, as apart of the Engineering
Change process from ESLR, the timing requirements for the implementation of the
change.
ESLR will identify critical processes that cannot be modified without prior
authorization from ESLR. For non-critical processes, ESLR will be notified
within 3 business days in China of expected implementation of the change.
JWWH shall establish and maintain records that demonstrate that both critical
and non-critical processes are being maintained in accordance to the process
specifications provided by ESLR. These process records shall be maintained for
five (5) years.

C-1



--------------------------------------------------------------------------------



 



6.0   Document Controls and Changes

JWWH must demonstrate that ESLR provided documentation and associated changes
are maintained and controlled to protect both the quality of the process and
product as well as ESLR’s intellectual property. The document control system of
JWWH shall have the necessary authorizations and controls to assure that
products are built using only the latest revision of documentation. Obsolete
documents shall be moved into an archiving area or similar document control
section for historical reference purposes.
JWWH shall only input ESLR’s released documentation into its Document Control
system. Released documentation is the only authorized ESLR version. Any other
copy is for reference only. JWWH should confirm, to the originator, in writing
or electronically that they have received documentation from ESLR. All ESLR
controlled documentation will be forwarded to JWWH Program Manager by ESLR’s
Document Control function. No other source of ESLR documentation should be
considered as acceptable. If JWWH finds the specifications to be faulty,
unclear, ambiguous or incomplete during product development, production or
testing, JWWH will inform the Document Control function of ESLR immediately in
writing and will submit suggestions regarding remedial actions.

7.0   Purchasing Controls

Each item in ESLR’s Bill of Materials will specify whether the material supplier
will be specified by ESLR or not. ESLR and JWWH will work together to evaluate
JWWH’s subcontractors and service providers to determine their ability to
provide products that conform to the specified requirements. The evaluation must
be documented. The documentation shall include the criteria for acceptance and
the extent to which control must be established over the subcontractor.
Acceptance activities must be documented. Records of acceptable suppliers shall
be kept. In the event that the supplier is ESLR specified, ESLR will evaluate
their ability to provide products that meet specified requirements. JWWH will be
responsible for maintaining an acceptable Quality level for all suppliers
through production.
Purchased products shall be described to the detail necessary to clearly convey
the requirements for the products. The specifications and requirements necessary
to ensure the quality of the purchased product must be documented and conveyed
to JWWH.
If applicable, purchased product shall be bought in accordance with ESLR Product
Specifications.

8.0   Traceability

All products will be serialized using the labeling requirements specified by
ESLR. JWWH shall maintain the identity of product, using the serialization to
ensure that only the correct, conforming products are delivered. It is expected
that JWWH shall keep complete production records by serial number including but
not limited to: Material Lot Numbers, process conditions at the time of
manufacture, the date of manufacture
Purchased product shall be inspected, tested and accepted as conforming to the
specified requirements provided by ESLR. Records of in-process and final yields
shall be kept by JWWH for five (5) years. These records will include the reasons
for any rejections.

C-2



--------------------------------------------------------------------------------



 



9.0   Inspection, Measuring, and Test Equipment

ESLR will specify all test and measurement equipment including its maintenance
and calibration schedules. JWWH is responsible to adhere to that maintenance and
keep records and calibration certificates for 5 years. JWWH shall utilize the
test and measurement equipment as specified by ESLR. In the event that
un-calibrated Test Equipment was used during the processing of product for ESLR,
ESLR should be immediately notified in writing. JWWH will initiate an out of
tolerance report, identify what was out of tolerance, the effect it would have
on the process and actions to be taken to insure it will not recur.

10.0   Preventative Maintenance

JWWH shall establish procedures, responsibilities, and instructions for assuring
that a Preventative Maintenance (P/M) program is established and to guarantee
that all applicable plant maintenance and production equipment is properly
maintained. The P/M plan should ensure that that all applicable equipment is
maintained to provide optimum operational readiness and that it is capable of
meeting its intended use. The P/M program pertains to production equipment,
including fixed machinery, tooling (molds, dies, jigs, fixtures) and plant
maintenance. All PM programs are subject to review and approval of ESLR

11.0   Acceptance Testing

ESLR will specify product acceptance tests. JWWH shall establish and maintain
documented procedures for inspection and testing activities verifying that the
specified requirements for the product are met. JWWH guarantees compliance with
the specified product characteristics. .
JWWH shall ensure that finished product be held until acceptance criteria have
been met. Release to shipping shall take place after the production activities
are complete, the data and documentation is reviewed and release is authorized
by signature and date of approval.
JWWH shall inspect products before packaging for delivery to ensure the quality
of delivered product. Records of the inspection shall be maintained.

12.0   First Article/Qualification

JWWH shall perform a First Article/Qualification inspection with the
introduction of a new product to JWWH and if requested, as well as after any
Engineering Change or production line change over, affecting an existing
product. A complete First Article will include a tagged First Article item and
evidence that all attributes of that item were inspected and determined to be
acceptable. Where applicable, the item will be verified against attributes
consisting of all bill of materials, labeling, and assembly documentation. First
Articles will be recorded on a First Article form generated by JWWH. JWWH shall
forward a copy of the completed form and/or First Article assembly to ESLR for
review.
At the request of ESLR, JWWH shall forward qualification assemblies to ESLR for
review and approval. Shipment of additional production assemblies is contingent
upon successful acceptance of the Qualification assemblies. JWWH will receive
written authorization from ESLR once Qualification has been completed.
Nonconforming First Articles will not be accepted unless JWWH has first obtained
a Deviation Authorization from ESLR.

C-3



--------------------------------------------------------------------------------



 



13.0   Qualification Plans

Pre-Production Qualification Plans will be created by JWWH, subject to ESLR
approval, for all designs or, specified, major process changes. The
Pre-Production Qualification Plan will consist of a set of criteria, e.g.
mechanical, electrical, functional, packaging, and labeling that will exercise
the part in the manner of its final intended use. This Plan will be signed by
both ESLR and JWWH prior to manufacturing/assembly of qualification assemblies.
Shipment of production product is contingent upon successful completion of the
Pre-Production Qualification Plan.

14.0   Nonconforming Product

Where a material used in the manufacturing process that might have an adverse
effect on the products, JWWH shall ensure that said material is removed from the
products so that the residual material will not harm the product. A formal
Non-Conforming Report will be issued and communicated to ESLR.
JWWH shall control product that does not meet specifications to ensure that
nonconforming product is not distributed. Control of nonconforming product shall
include the identification, documentation, evaluation, segregation and
disposition of the nonconforming product. The evaluation shall include the
determination of the need for an investigation, root cause analysis, corrective
action and the notification of the organization responsible for the
nonconformance.
JWWH shall identify the persons responsible for the review and disposition of
the nonconforming product. The review and disposition of nonconforming product
shall be documented.
JWWH shall not establish any rework procedures without the expressed, written
authorization of ESLR. Any product that is reworked will be identified in the
record for the specific serial number.

15.0   Corrective and Preventative Action

JWWH shall establish, maintain and review with ESLR a corrective and
preventative action system that shall include containment, the investigation of
the potential causes of nonconforming product, the identification of the actions
needed to correct and prevent the recurrence of nonconforming product,
verification of the effectiveness of the corrective action, changes to processes
needed to correct the causes of nonconforming product and ensure that the
information about the quality problem is disseminated to those directly
responsible for assuring the quality of the product. The system shall include
the analysis of work, audit reports, returned product, complaints, process
metrics and other sources of data to identify the existence of potential causes
of nonconforming product.
ESLR requires a written response to our Nonconforming Material Report (NCMR
within 24 hours of receipt in a manner indicated on the NCMR form. ESLR requires
containment within 1 business day and full root cause elimination within 30
business days.
Any non-confirming product that has not been contained on site by JWWH (e.g.,
customer returns) or any major failure of production control, (e.g.,
calibration, measurement system etc.) requires a formal written response by JWWH
within 24 hours of discovery detailing containment and corrective action plans,
and full root cause elimination within 30 days.

C-4



--------------------------------------------------------------------------------



 



16.0   Complaint Handling

Any complaints or returns of JWWH produced product will be managed by ESLR. If
JWWH obtains this information directly from the field, he will forward the
information to the person designated by ESLR. JWWH will not initiate direct
contact with the complainant or ESLR’s customer.

17.0   Customer Returned Goods (CRG)

JWWH shall ship a copy of its CRG Repair/Rework documentation with every product
returned to ESLR. At a minimum, the documentation should contain ESLR’s reason
for return, parts replaced, date of repair, and any rework performed at JWWH.
Those products returned to JWWH as a result of a field complaint will be
documented by ESLR as such.
JWWH should process all complaint products within 3 business days of receiving
the material. In addition, JWWH will be required to complete a JWWH Corrective
Action Request (SCAR) that will capture the Root Cause and Corrective Action
when determined. All other returned material should be processed within 20
business days.
CRG product should be returned to ESLR at the latest contracted revision. This
includes any testing requirements that were imposed on the originally supplied
product.

18.0   Mandatory reporting and Management Communication

JWWH shall establish and maintain procedures to ensure that formal documented
reviews of the production results are planned and conducted at appropriate
stages of the device’s production process development. Participants at each
review shall include representatives of all functions concerned with the process
being reviewed and an individual(s) who does not have direct responsibility for
the process being reviewed, as well as any specialists needed. Records of such
reviews shall be maintained.
JWWH must inform ESLR immediately in writing if JWWH learns of information
regarding an actual or possible hazard to the health and/or safety of customers,
installers, or third parties, when handling or operating JWWH’ product
ESLR is the liaison to the safety and regulatory agencies in the case of events
subject to mandatory reporting. If the authorities or notified bodies require
documentation regarding the design or manufacture of the products, JWWH will
make it available immediately.

19.0   Labeling

JWWH shall ensure that label(s), if required, for the products remain legible
and affixed per product drawings and specifications. The labels that are serial
number specific will be affixed in such as manner as to assure that serial
number integrity is maintained. ESLR has the right to review and approve the
process used to assure serial number integrity. Labeling is considered a
critical controlled parameter at the product level and requires formal change
authorization if modified.

C-5



--------------------------------------------------------------------------------



 



20.0   Records

The records required by this agreement shall be maintained at JWWH’ facility.
These records must be made available, within a 48-hour time period, to ESLR upon
request.
JWWH shall have a documented Quality Records procedure and archive schedule for
ESLR requires that all ESLR related documents be retained and archived for a
period of five (5) years after ESLR has announced end-of life for the product or
after JWWH has announced end-of-manufacture for the product. Examples of ESLR
related documents such as: JWWH audits, training records, calibration records,
test data, and Certificate of Conformance (C of C). If JWWH has a question as to
whether a document should be retained then JWWH should contact ESLR Quality
Representative. No records should be destroyed without written consent from
ESLR.
If required, by the individual P.O., ESLR documentation, Certificates of
Conformance should be shipped with the material to ESLR. JWWH is required to
keep a copy of the C of C, regardless of whether it was shipped with the
product. This applies to both new production and reworked material. The
Certificate of Conformance must contain, at a minimum, the following
information:

     
Customer Name:
  ESLR
Customer P.O. #:
  [xxxxxxx]
Customer Part #:
  [xxxxxxx]
Customer Rev.:
  [xx]
Quantity:
  [xx]
 
   
DATE SHIPPED:
  [XX-XX-XX]  
Product Description:
  [xxxxxxx]
Materials Used:
  [If applicable]
Lot/Date/Serial Code:
  [If applicable]
UL Recognition #:
  [If applicable]
Original Manufacturer:
  [If applicable]
Manufacturer Part#:
  [If applicable]

Statement explaining that material supplied herein conforms to all of the
customer’s specifications, as listed on the P.O. and/or drawings.

                [Signature of Authorized Personnel]  [Date]   
(Title__________)     

21.0   Process/Product Yields

Product Quality Yields are set at ≥ 98% part acceptance, as calculated at
Manufacturing, after 3 months full-scale production. These yields will be
reviewed by JWWH and ESLR’s. If JWWH does not reach these yields, then ESLR and
JWWH will work together to establish root cause of yield issues. Failure to not
meet these goals will mean a decrease in overall JWWH rating. The

C-6



--------------------------------------------------------------------------------



 



result could mean that JWWH will become “Conditional” and a JWWH Improvement
Plan will be developed. A rating of “Conditional” for more than 6 months could
mean loss of new and/or existing business.
If a “Conditional” status is reached, JWWH shall provide ESLR a Bi-weekly
Quality Progress Report detailing weekly product yields (DPMO), actions taken to
maintain process yields, and data about the repairs and reprocessing made for
ESLR.

22.0   Report Cards

Quarterly ESLR will provide JWWH with a Report Card highlighting the three
(3) previous months JWWH performance. This SR includes elements from Quality and
Logistics.

23.0   Audits and Management Reviews

  23.1   Quality System. JWWH’ Quality System including Product and Process
controls, is subject to be audited by ESLR. The audit may be conducted by ESLR
personnel and/or by a third party at ESLR’s expense. JWWH will be given proper
warning and will be provided the agenda as well as the personnel required to be
part of the audit.         Should JWWH use subcontractors, JWWH will ensure that
the subcontractor meets quality requirements through appropriate agreements; for
example, through audits, or by seeing to it that ESLR can perform pre-announced
audits. ESLR’s audit reports are to be treated as confidential.     23.2  
Management Reviews. Each quarter, there will be a senior management review of
the Business and quality performance of JWWH. These meetings will alternate
(when feasible) between ESLR’s location and JWWH’s location. These meetings will
have a specified agenda that includes the review of in-process and product data,
product quality issues, areas for improvements, respective product “road maps”
including long range forecasts and opportunities for ESLR and JWWH to improve
effectiveness.

C-7



--------------------------------------------------------------------------------



 



EXHIBIT D
PACKAGING AND LABELING REQUIREMENTS

1.0   Packaging Documentation       JWWH shall enclose or by email a packing
list referencing the Purchase Order number and product test data with each
shipment, identifying the Product(s) shipped and, where applicable, the serial
number of each item, date code and production lot number. When more than one
package is shipped to a specified site, JWWH shall identify each package
separately in each corresponding document. ESLR reserves the right to change the
shipment instructions or documentation       JWWH shall provide with each
shipment a Commercial Invoice, declaring the following;

  •   ESLR’s Product(s) Part number     •   ESLR’s Product Description     •  
Unit price (by Product)     •   Quantity in shipment (by Product)     •  
Extended Price (by Product)     •   “Country of Origin”     •   Harmonized
Tariff Code     •   Package dimensions     •   Package Weight     •   Gross
Weight Shipment     •   Value of Shipment (USD)

2.0   Packaging details

To be agreed by the parties in good faith and in keeping with customary and
usual shipping standards and requirements.

3.0   Labeling details

To be agreed by the parties in good faith and in keeping with customary and
usual labeling standards and requirements.





--------------------------------------------------------------------------------



 



EXHIBIT E
WARRANTIES BY JWWH
(EVERGREENSOLAR LOGO) [b77446b7744601.gif]
Evergreen Solar photovoltaic panels
Limited Warranty
Limited Warranty: Materials or Workmanship
Evergreen Solar warrants the modules to be free from defects in materials or
workman-ship under normal application, installation, use, and service
conditions. The panels must be installed according to the latest Safety,
Installation and Operation Manual provided by Evergreen Solar otherwise this
warranty will be void. If the product fails to conform to this warranty, then,
for a period ending sixty (60) months from date of sale to the original consumer
purchaser, Evergreen Solar will, at its option, either repair or replace the
product or refund the purchase price. The repair, replacement, or refund remedy
shall be the sole and exclusive remedy provided under this warranty.
Limited Warranty: Power Output
Evergreen Solar warrants for a period of ten (10) years from the date of sale to
the original consumer purchaser that the power rating at Standard Test
Conditions will remain at 90% or greater of Evergreen Solar’s Minimum Specified
Power Rating. Evergreen Solar further warrants for a period of twenty-five
(25) years from the date of sale to the original consumer purchaser that the
power rating at Standard Test Conditions will remain at 80% or greater of
Evergreen Solar’s Minimum Specified Power Rating.
Evergreen Solar will, at its option, repair or replace the product, refund the
purchase price, or provide the purchaser with additional modules to make up lost
power, provided that such degradation is determined to be due to defects in
materials or workmanship under normal installation, application, and use. The
panels must be installed according to the latest Safety, Installation and
Operation Manual provided by Evergreen Solar otherwise this warranty will be
void. The relevant Minimum Specified Power Rating is defined in Evergreen
Solar’s product data sheet at the time of shipment Standard Test Conditions are
irradiance of 1000 W/m2, 25° C cell temperature, and AM 1.5 light spectrum.
Limitations and Conditions
The remedy set forth in these limited warranties shall be the sole and exclusive
remedy provided under the extended term warranty, unless otherwise agreed by
Evergreen Solar in writing. In Germany, these limited warranties are neither a
“guarantee of the quality” of the module pursuant to §443 BGB (German Civil
Code) nor are they an “acceptance of a guarantee” pursuant to §276 BGB.
The limited warranties set forth herein do not apply to any panel which in
Evergreen Solar’s sole judgment has been subjected to misuse, neglect, or
accident; has been damaged through abuse, alteration, improper installation or
application, or negligence in use, storage, transportation, or handling, has not
been installed according to the latest Safety, Installation and Operation Manual
provided by Evergreen Solar or has in any way been tampered with or repaired by
anyone other than Evergreen Solar or its authorized agent.
The limited warranties do not cover costs associated with module installation,
removal, testing, packaging, transportation, or reinstallation; other costs
associated with obtaining warranty service; or costs, lost revenues, or lost
profits associated with the performance or nonperformance of defective modules.
Any modules repaired or replaced by Evergreen Solar under a warranty claim shall
be covered by the same warranties and original term as the first product
purchased under said claim. The term shall not be prolonged or reset from the
date of sale to the original consumer purchaser. Any replaced parts or products
become the property of Evergreen Solar. These limited warranties apply only to
the first end-user purchaser of the modules or to any subsequent owners of the
original building or site where the modules were first installed. The limited
warranties set forth herein are expressly in lieu of and exclude all other
express or implied warranties, including but not limited to warranties of
merchantability and of fitness for particular purpose, use, or application and
all other obligations or liabilities on the part of Evergreen Solar, unless such
other warranties, obligations, or liabilities are expressly agreed to in writing
signed and approved by Evergreen Solar.
Evergreen Solar shall have no responsibility or liability whatsoever for damage
or injury to persons or properly, or for other loss or injury resulting from any
cause whatsoever arising out of or related to the product, including, without
limitation, any defects in the module, or from use or installation. Under no
circumstances shall Evergreen Solar be liable for incidental, consequential, or
special damages, howsoever caused.
Evergreen Solar’s aggregate liability, if any, in damages or otherwise, shall
not exceed the payment, if any, received by seller for the unit of product or
service furnished or to be furnished, as the case may be, which is the subject
of claim or dispute. Some jurisdictions do not allow limitations on implied
warranties or the exclusion or limitation of damages, so the above limitations
or exclusions may not apply to you.
If a part, provision, or clause of terms and conditions of sale, or the
application thereof to any person or circumstance is held invalid, void, or
unenforceable, such holding shall not affect and leave all other parts,
provisions, clauses, or applications of terms and conditions remaining, and to
this end the terms and conditions shall be treated as severable.
This warranty gives you specific legal rights; and you may also have other
rights that vary from state to state and country to country, Neither party shall
be in any way responsible or liable to the other party, or to any third party,
arising out of nonperformance or delay in performance of the terms and
conditions of sale due to acts of God, war, riot, strikes, unavailability of
suitable and sufficient labor, and any unforeseen event beyond its control,
including, without limitations, any technological or physical event or condition
which is not reasonably known or understood at the time of sale.
Any claim or dispute regarding these warranties shall be governed by and
construed in accordance with the laws of the State of New York (US).
Obtaining Warranty Performance
If you feel you have a claim covered by warranty, you must promptly notify the
dealer who sold you the module of the claim. The dealer will give advice
handling the claim. If further assistance is required, write Evergreen Solar for
instructions.
The customer must submit a written claim, including adequate documentation of
module purchase, serial number, and product failure. Evergreen Solar will
determine in its sole judgment the adequacy of such claim. Evergreen Solar may
require that product subject to a claim be returned to the factory, at the
customer’s expense. If product is determined to be defective and is replaced but
is not returned to Evergreen Solar, then the customer must submit adequate
evidence that such product has been destroyed or recycled.
Note: This document may be provided in multiple languages. If there is a
conflict among versions, the English language version dominates.

         
(EVERGREENSOLAR LOGO) [b77446b7744602.gif]
  Worldwide Headquarters   Customer Service — Americas and Asia   Evergreen
Solar Inc.   Evergreen Solar Inc.   138 Bartlett Street   138 Bartlett Street  
Marlboro, MA 01752 USA   Marlboro, MA 01752 USA   T: +1 508.357.2221 | F: +1
508.229.0747   T: +1 508.357.2221 | F: +1 508.229.0747
www.evergreensolar.com
  info@evergreensolar.com   sales@evergreensolar.com

  Valid from 1st September 2008/W_US_010908   © 2008 Evergreen Solar, Inc.

 



--------------------------------------------------------------------------------



 



EXHIBIT F
PURCHASED WAFER SPECIFICATIONS
[****]

 